Exhibit 10.1

A191 — Part2

Standard Form of Agreement Between Owner and Design/Builder

TABLE OF ARTICLES

PART 2 AGREEMENT

 

1.

GENERAL PROVISIONS

2.

OWNER

3.

DESIGN/BUILDER

4.

TIME

5.

PAYMENTS

6.

PROTECTION OF PERSONS AND PROPERTY

7.

INSURANCE AND BONDS

8.

CHANGES IN THE WORK

9.

CORRECTION OF WORK

10.

RESOLUTION OF CLAIMS AND DISPUTES

11.

MISCELLANEOUS PROVISIONS

12.

TERMINATION AND SUSPENSION OF THE AGREEMENT

13.

BASIS OF COMPENSATION

14.

OTHER CONDITIONS AND SERVICES

AGREEMENT made as of the 31st day of May in the year of two thousand eighteen
(but shall be effective with respect to, and shall govern all services and Work
for the Project provided by or on behalf of the Design/Builder prior to such
date).

BETWEEN the Owner:

(Name and address)

Magenta Therapeutics, Inc.

50 Hampshire Street, 8th Floor

Cambridge, MA 02139

and the Design/Builder:

(Name and address)

The Richmond Group, Inc.

77 Main Street

Hopkinton, MA 01748

For the following Project:

(Include Project name, location and a summary description.)

Magenta Therapeutics – Tenant Improvements

100 Technology Square, 5th and 6th Floors, Cambridge, MA 02139

The architectural services described in Article 3 will be provided by the
following person or entity who is lawfully licensed to practice architecture
(“Architect”):

 

Name and address    Registration Number    Relationship to Design/Builder

TRIA Architects, Inc.

21 Drydock Avenue, Suite 310W

Boston, MA 02210

   20468    Consulting Architect



--------------------------------------------------------------------------------

Normal structural, mechanical and electrical engineering services will be
provided contractually through the Architect except the “Engineers” as indicated
below:

 

Name, address and discipline   Registration Number    Relationship to
Design/Builder

AHA Consulting Engineers

24 Hartwell Avenue

Lexington, MA 02421

     Consulting Engineer

HVAC, Fire Protection

Plumbing

Electrical

 

41285

51647

35501

  

The Owner and the Design/Builder agree as set forth below.

 

2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS—PART 2 AGREEMENT

ARTICLE 1 GENERAL PROVISIONS

§ 1.1 BASIC DEFINITIONS

§ 1.1.1 The Contract Documents consist of this Part 2 Agreement, the
Construction Documents approved by the Owner in accordance with Section 3.2.3
and Modifications issued after execution of this Part 2 Agreement. A
Modification is a Change Order or a written amendment to this Part 2 Agreement
signed by both parties, or a Construction Change Directive issued by the Owner
in accordance with Section 8.3. That certain Pre-Construction Services (Part 1)
Proposal dated April 18, 2018, from the Design/Builder (“Part 1 Proposal”) is
incorporated in this Part 2 Agreement only for the purpose of defining the scope
of the Design/Builder’s responsibilities and obligations with respect to the
preparation and administration of the design of the Project. In the event of a
conflict or inconsistency between this Part 2 Agreement and the Part 1 Proposal,
the terms of this Part 2 Agreement shall govern.

§ 1.1.2 The term “Work” means the construction and services provided by the
Design/Builder to fulfill the Design/Builder’s obligations.

§ 1.2 EXECUTION, CORRELATION AND INTENT

§ 1.2.1 It is the intent of the Owner and Design/Builder that the Contract
Documents include all items necessary for proper execution and completion of the
Work. The Contract Documents are complementary, and what is required by one
shall be as binding on the Design/Builder as if required by all; performance by
the Design/Builder shall be required to the extent consistent with or reasonably
inferable from the Contract Documents as being necessary to produce the intended
results. Words that have well-known technical or construction industry meanings
are used in the Contract Documents in accordance with such recognized meanings.

§ 1.2.2 If the Design/Builder believes or is advised by the Architect or by
another design professional retained to provide services on the Project that
implementation of any instruction received from the Owner would cause a
violation of any applicable law, the Design/Builder shall promptly notify the
Owner in writing. Neither the Design/Builder nor the Architect shall be
obligated to perform any act which will violate any applicable law.

§ 1.2.3 Nothing contained in this Part 2 Agreement shall create a contractual
relationship between the Owner and any person or entity other than the
Design/Builder.

§ 1.3 OWNERSHIP AND USE OF DOCUMENTS

§ 1.3.1 Drawings, specifications, and other documents and electronic data
furnished by the Design/Builder are instruments of service. The Design/Builder’s
Architect and other providers of professional services shall retain all common
law, statutory and other reserved rights, including copyright in those
instruments of service furnished by them, subject to the provisions of
Section 1.3.2.

§ 1.3.2 The Owner shall have the non-exclusive, perpetual and irrevocable right
(the “License”) to obtain, retain, reproduce and distribute copies (including
reproducible copies and electronic files or other computer memory storage
devices) of and to use all plans, drawings, specifications and other files and
documents (whether paper, electronic or other media), and any design or creative
concepts contained therein, and any other design materials submitted, created,
developed, supplied or generated in connection with the Project by or on behalf
of the Design/Builder for use in connection with the construction (including
completion following any termination of Design/Builder’s services for the
Project), reconstruction, renovation, expansion, repair, maintenance, marketing,
use and occupancy of the Project. The Design/Builder shall execute and deliver,
and cause the architect(s), engineer(s) and other subcontractors performing
design services to execute and deliver, instruments requested by the Owner to
perfect, confirm or maintain the Owner’s rights under the License. The Owner’s
rights to obtain and use such work product shall be suspended following any
non-appealable decision by a court of competent jurisdiction that the Owner has
failed to pay any amounts due to the Design/Builder under this Agreement until
the Owner has thereafter paid such amounts to the Design/Builder.

§ 1.3.3 [Intentionally omitted].

§ 1.3.4 Submission or distribution of the Design/Builder’s documents to meet
official regulatory requirements or for similar purposes in connection with the
Project is not to be construed as publication in derogation of the rights
reserved in Section 1.3.1.

 

3



--------------------------------------------------------------------------------

ARTICLE 2 OWNER

§ 2.1 The Owner shall designate a representative authorized to act on the
Owner’s behalf with respect to the Project. The Owner’s authorized
representative shall be Christina Isacson. The Owner or such authorized
representative shall examine documents submitted by the Design/Builder and shall
render decisions in a timely manner and in accordance with the schedule accepted
by the Owner. The Owner may obtain independent review of the Contract Documents
by a separate architect, engineer, contractor or cost estimator under contract
to or employed by the Owner. Such independent review shall be undertaken at the
Owner’s expense in a timely manner and shall not delay the orderly progress of
the Work.

§ 2.2 [Intentionally omitted.]

§ 2.3 The Owner shall cooperate with the Design/Builder in securing building and
other permits, licenses and inspections. The fees for such permits, licenses and
inspections shall be paid by the Design/Builder within the GMP.

§ 2.4 [Intentionally Omitted]

§ 2.5 The Owner shall disclose, to the extent possessed by the Owner, the
results and reports of prior tests, inspections or investigations conducted for
the Project involving: structural or mechanical systems; chemical, air and water
pollution; hazardous materials; or other environmental and subsurface
conditions. The Owner shall disclose, to the extent possessed by the Owner,
prior tests or investigations regarding the presence of pollutants at the
Project’s site.

§ 2.6 The Owner shall furnish all legal, accounting and insurance counseling
services as may be desired by the Owner at any time for the Project, including
such auditing services as the Owner may require to verify the Design/Builder’s
Applications for Payment.

§ 2.7 Those services, information, surveys and reports required by Section 2.5
which are within the Owner’s possession shall be furnished at the Owner’s
expense, and the Design/Builder shall be entitled to reasonably rely upon the
accuracy and completeness thereof, except to the extent the Owner advises the
Design/Builder to the contrary in writing.

§ 2.8 If the Owner requires the Design/Builder to maintain any special insurance
coverage, policy, amendment, or rider in excess of the coverages required by
this Agreement, the Owner shall pay the additional cost thereof, except as
otherwise stipulated in this Part 2 Agreement.

§ 2.9 If the Owner observes or otherwise becomes aware of a fault or defect in
the Work or nonconformity with the Design/Builder’s Proposal or the Construction
Documents, the Owner will endeavor to give prompt written notice thereof to the
Design/Builder; provided, however, that any delay in furnishing such notice
shall not affect Design/Builder’s obligations with respect to any such fault or
defect in the Work or the Construction Documents.

§ 2.10 The Owner shall, at the request of the Design/Builder, prior to execution
of this Part 2 Agreement, furnish to the Design/Builder reasonable evidence that
financial arrangements have been made to fulfill the Owner’s obligations under
the Contract.

§ 2.11 The Owner shall communicate with persons or entities employed or retained
by the Design/Builder through the Design/Builder, unless otherwise directed by
the Design/Builder.

ARTICLE 3 DESIGN/BUILDER

§ 3.1 SERVICES AND RESPONSIBILITIES

§ 3.1.1 Design services required by this Part 2 Agreement shall be performed by
qualified architects and other design professionals. The contractual obligations
of such professional persons or entities are undertaken and performed in the
interest of the Design/Builder.

§ 3.1.2 The agreements between the Design/Builder and the persons or entities
identified in this Part 2 Agreement, and any subsequent modifications, shall be
in writing. These agreements, including financial arrangements with respect to
this Project, shall be promptly and fully disclosed to the Owner upon request.

 

4



--------------------------------------------------------------------------------

§ 3.1.3 The Design/Builder shall be responsible to the Owner for acts and
omissions of the Design/Builder’s employees, subcontractors and their agents and
employees, and other persons, including the Architect and other design
professionals, performing any portion of the Design/Builder’s obligations under
this Part 2 Agreement.

§ 3.2 BASIC SERVICES

§ 3.2.1 The Design/Builder’s Basic Services are described below and in Article
14.

§ 3.2.2 The Design/Builder shall designate a representative authorized to act on
the Design/Builder’s behalf with respect to the Project. The Design/Builder’s
authorized representative shall be Keith Kerr

§ 3.2.3 The Design/Builder shall submit Construction Documents for review and
approval by the Owner. Construction Documents shall include drawings,
specifications, and other documents and electronic data setting forth in detail
the requirements for construction of the Work, and shall:

 

  .1

be suitable for the intended purposes of the Project;

 

  .2

provide information for the use of those in the building trades; and

 

  .3

include documents customarily required for regulatory agency approvals.

§ 3.2 4 The Design/Builder, with the assistance of the Owner, shall prepare and
file documents required to obtain necessary approvals of governmental
authorities having jurisdiction over the Project.

§ 3.2.5 Unless otherwise provided in the Contract Documents, the Design/Builder
shall provide or cause to be provided and shall pay for design services, labor,
materials, equipment, tools, construction equipment and machinery, water, heat,
utilities, transportation and other facilities and services necessary for proper
execution and completion of the Work, whether temporary or permanent and whether
or not incorporated or to be incorporated in the Work.

§ 3.2.6 The Design/Builder shall be responsible for all construction means,
methods, techniques, sequences and procedures, and for coordinating all portions
of the Work under this Part 2 Agreement.

§ 3.2.7 The Design/Builder shall keep the Owner informed of the progress and
quality of the Work.

§ 3.2.8 The Design/Builder shall be responsible for correcting Work which does
not conform to the Contract Documents.

§ 3.2.9 The Design/Builder warrants to the Owner that materials and equipment
furnished under the Contract will be of good quality and new unless otherwise
required or permitted by the Contract Documents, that the construction will be
free from faults and defects, and that the construction will conform with the
requirements of the Contract Documents and all applicable legal requirements.
Construction and Work not conforming to these requirements, including
substitutions not properly approved by the Owner, shall be corrected in
accordance with Article 9.

§ 3.2.10 The Design/Builder shall pay all sales, consumer, use and similar taxes
which had been legally enacted at the time this Agreement is executed and
delivered by the parties, and shall secure and pay for building and other
permits and governmental fees, licenses and inspections necessary for the proper
execution and completion of the Work, all as a Cost of the Work.

§ 3.2.11 The Design/Builder shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities relating
to the Project.

§ 3.2.12 The Design/Builder shall pay as a Cost of the Work all royalties and
license fees. The Design/Builder shall defend suits or claims for infringement
of copyrights and patent rights and shall indemnify, defend and hold the Owner
harmless from loss on account thereof.

§ 3.2.13 The Design/Builder shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations under this
Part 2 Agreement. At the completion of the Work, the Design/Builder shall remove
from the site waste materials, rubbish, the Design/Builder’s tools, construction
equipment, machinery, and surplus materials.

§ 3.2.14 The Design/Builder shall notify the Owner when the Design/Builder
believes that the Work for each Phase of the Project or an agreed upon portion
thereof is substantially completed. If the Owner concurs, the Design/Builder
shall issue a Certificate of Substantial Completion for each Phase of the
Project for execution by the

 

5



--------------------------------------------------------------------------------

Design/Builder and the Owner which shall establish the Date of Substantial
Completion of the applicable Phase, shall state the responsibility of each party
for security, maintenance, heat, utilities, damage to the Work and insurance,
shall include a list of items to be completed or corrected and shall fix the
time within which the Design/Builder shall complete items listed therein.
Disputes between the Owner and Design/Builder regarding the Certificate of
Substantial Completion shall be resolved in accordance with provisions of
Article 10.

§ 3.2.15 The Design/Builder shall maintain at the site for the Owner one record
copy of the drawings, specifications, product data, samples, shop drawings,
Change Orders and other modifications, in good order and regularly updated to
record the completed construction. These shall be delivered to the Owner upon
completion of construction and prior to final payment.

§ 3.2.16 The Design/Builder shall prepare a set of reproducible record documents
and electronic data showing significant changes in the Work made during
construction.

§ 3.2.17 The Design/Builder shall provide assistance in the utilization of
equipment or systems such as preparation of operation and maintenance manuals,
training personnel for operation and maintenance, and consultation during
operation.

§ 3.3 ADDITIONAL SERVICES

§ 3.3.1 The services described in this Section 3.3 are not included in Basic
Services unless so identified in Article 14, and they shall be paid for by the
Owner as provided in this Part 2 Agreement, in addition to the compensation for
Basic Services. The services described in this Section 3.3 shall be provided
only if authorized or confirmed in writing by the Owner.

§ 3.3.2 Making revisions in drawings, specifications, and other documents or
electronic data when such revisions are required by the enactment or revision of
codes, laws or regulations subsequent to the preparation of such documents or
electronic data.

§ 3.3.3 Providing consultation concerning replacement of Work damaged by fire or
other cause during construction, and furnishing services required in connection
with the replacement of such Work.

§ 3.3.4 Providing services in connection with a public hearing, arbitration
proceeding or legal proceeding, except where the Design/Builder is a party
thereto or pursuant to a request made or subpoena issued by a party other than
the Owner.

§ 3.3.5 Providing coordination of the construction performed by the Owner’s own
forces or separate contractors employed by the Owner; provided, however, that
Design/Builder shall be responsible for coordinating the performance of
performance of Work by its own forces, contractors and subcontractors of any
tier with the Owner’s and Landlord’s separate contractors.

§ 3.3.6 Intentionally omitted.

§ 3.3.7 Intentionally omitted.

ARTICLE 4 TIME

§ 4.1 Unless otherwise indicated, the Owner and the Design/Builder shall perform
their respective obligations as expeditiously as is consistent with reasonable
skill and care and the orderly progress of the Project.

§ 4.2 Time limits for the Design/Builder’s performance of the Work stated in the
Contract Documents are of the essence. The Work to be performed under this Part
2 Agreement shall commence upon receipt of a notice to proceed unless otherwise
agreed and, Substantial Completion for Phase 1 shall be achieved on or before
August 17, 2018 (subject to adjustment for time extensions to which the
Design/Builder is entitled, the “Mandatory Phase 1 Substantial Completion Date”)
and Substantial Completion for Phase 2 shall be achieved on or before
October 17, 2018 (subject to adjustment for time extensions to which the
Design/Builder is entitled, the “Mandatory Phase 2 Substantial Completion
Date”). For purposes of this Project, the term “Phase 1” and “Phase 2” shall be
defined in Exhibit M.

 

6



--------------------------------------------------------------------------------

§ 4.3 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so the Owner can occupy or utilize the Work for its
intended use.

§ 4.4 A construction schedule for the performance of all Design/Builder’s
services and Work is attached hereto as Exhibit B (“Construction Schedule”).

§ 4.5 If the Design/Builder is delayed at any time in the progress of the Work
by a wrongful or negligent act or omission of the Owner, Owner’s employees, or
separate contractors employed by the Owner, or by discretionary changes ordered
by the Owner in the Work, or by labor disputes not directed at Design/Builder or
any of its direct or lower tier contractors or subcontractors, fire, unusual
delay in deliveries, adverse weather conditions not reasonably anticipatable,
unavoidable casualties, or by delay authorized by the Owner pending arbitration,
or by other causes beyond the Design/Builder’s control which justify delay, then
the Contract Time shall be reasonably extended by Change Order or, if elected by
the Owner, to the extent reasonably feasible, accelerated with an adjustment in
the GMP on account of the verifiable costs solely incurred to accelerate the
Work.

ARTICLE 5 PAYMENTS

§ 5.1 Applications for Payment; Progress Payments

§ 5.1.1 Based upon Applications for Payment submitted by the Design/Builder, the
Owner shall make progress payments on account of the Contract Sum to the
Design/Builder as provided below and elsewhere in the Contract Documents. The
Design/Builder’s Applications for Payment shall be submitted on AIA Document
G702 together with AIA Document G703, along with the required items listed in
Section 5.1.4 (which shall collectively comprise the Application for Payment),
all in form and substance satisfactory to the Owner.

§ 5.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month; provided, however, that for any
calendar month containing more than thirty days, the Design/Builder may submit
two Applications for Payment with the first Application for Payment covering the
first thirty days of the month and the second Application for Payment covering
the thirty-first day of such month. Each Application for Payment shall be
submitted on the last date of the period covered by such Application for
Payment. Applications for Payment delivered prior to the last date of the period
covered by such Application for Payment shall be deemed to have been submitted
on the last date of the period covered by such Application for Payment for all
purposes (including, without limitation, M.G.L. c. 149, Section 29E).

§ 5.1.3 If the Owner fails to approve or reject any actual Application for
Payment for a periodic progress payment in writing within fifteen days following
receipt by the Owner of the Design/Builder’s actual Application for Payment
(together with all required supporting materials), such actual Application for
Payment shall be deemed approved unless the Owner subsequently notifies the
Design/Builder in writing that the Owner has determined that withholding of
payment on any actual Application for Payment or rejection of any actual
Application for Payment is warranted before the date payment is due. The Owner
shall pay the Design/Builder the amount approved by the Owner, less applicable
retainage, within thirty (30) days following receipt by the Owner of a properly
prepared and submitted actual Application for Payment together with all required
supporting documentation. For the avoidance of doubt, and notwithstanding
anything to the contrary, (i) nothing in the Contract Documents shall preclude
the Owner from nullifying any previously issued Certificate for Payment or
approved or deemed approved actual Application for Payment in accordance with
Section 5.1.10 and (ii) in no event shall any Pencil Requisition be deemed to be
an application for a periodic progress payment for purposes of M.G.L. c.149,
Section 29E.

§ 5.1.4 As part of each Application for Payment, the Design/Builder shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner to demonstrate
that cash disbursements already made by the Design/Builder on account of the
Cost of the Work equal or exceed progress payments already received by the
Design/Builder, less that portion of those payments attributable to the
Design/Builder’s Fee, plus payrolls for the period covered by the present
Application for Payment, plus retainage. In addition to other required items,
each Application for Payment shall include the following:

 

  .1

A certified report from the Design/Builder showing all suppliers who have
provided supplies and/or materials to the Project and Subcontractors with whom
the Design/Builder has entered into subcontracts, the amounts of such
subcontracts, and supply agreements the amount requested for each Subcontractor
and supplier in the Application for Payment and the amount to be paid to the
Design/Builder from such progress payment;

 

  .2

A duly completed and executed Partial Waiver and Subordination of Lien, together
with the Owner’s Supplement to Partial Waiver and Subordination of Lien, from
the Design/Builder in the forms attached hereto as Exhibit C;

 

7



--------------------------------------------------------------------------------

  .3

A duly completed and executed Payment Acknowledgment and Lien Waiver, in the
form attached hereto as Exhibit D, from each Subcontractor and supplier (and, to
the extent requested by the Owner, each lower tier subcontractor and supplier)
for whom payment was made under previous Applications for Payment;

 

  .4

Applications for payment from each Subcontractor on AIA Document G702 together
with AIA Document G703, a summary (and copies if requested by the Owner) of all
supplier invoices included within such Application for Payment; and

 

  .5

Such other information, documentation and materials as the Owner, Architect or
Landlord may reasonably require.

For the avoidance of doubt, and notwithstanding anything else to the contrary,
no Application for Payment shall be deemed submitted or complete unless and
until all the items listed above in this Section and anything else required by
the Contract Documents have been delivered to and received by the Architect and
the Owner.

§ 5.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Design/Builder in accordance with the Contract
Documents. The schedule of values shall allocate the entire Guaranteed Maximum
Price among the various portions of the Work, except that the Design/Builder’s
Fee and contingency shall be shown as single separate items. The schedule of
values shall be prepared in such form and supported by such data to substantiate
its accuracy. The initial schedule of values is attached to this Agreement as
Exhibit A. This schedule, unless objected to by the Owner shall be used as a
basis for reviewing the Design/Builder’s Applications for Payment.

§ 5.1.5.1 Each Application for Payment shall be deemed to constitute a
representation by the Design/Builder that: (1) the design and construction have
progressed to the point indicated, the quality of the Work covered by the
application is in accordance with the Contract Documents, and the Design/Builder
is entitled to payment in the amount requested; (2) the Design/Builder has paid
all amounts owed to its Subcontractors and suppliers in accordance with the
terms of their respective subcontracts and purchase orders; (3) except as stated
in the Application for Payment or supporting documentation therewith, the
Design/Builder has no knowledge that any party has filed or threatened to file a
Statement of Account to perfect a lien against the Project site; (4) except as
stated in the Application for Payment or supporting documentation therewith, the
Design/Builder has no knowledge of any basis on which it may assert a claim for
an extension of the Contract Time or an increase in the GMP; and (5) except as
stated in the Application for Payment or supporting documentation therewith and
as provided by applicable laws, the Design/Builder intends to pay all
Subcontractors and suppliers for portions of the Work identified in such
Application for Payment.

§ 5.1.5.2 The Design/Builder shall pay the Architect, Engineers, contractors and
suppliers for whom the Design/Builder included amounts in any Application for
Payment the amounts included in such Application for Payment and received by the
Design/Builder (the “Subcontractor Requisition Amounts”) in accordance with the
terms of their respective subcontracts and purchase orders. Pending such payment
by the Design/Builder, the Design/Builder shall hold all Subcontractor
Requisition Amounts in trust for the benefit of the Owner.

§ 5.1.6 Applications for Payment shall show the percentage of completion of each
portion of the Work as of the end of the period covered by the Application for
Payment.

§ 5.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

  .1

Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values, less retainage of five
percent (5%);

 

  .2

Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment purchased directly by the Design/Builder and delivered and
suitably stored at the site for subsequent incorporation in the Work, or if
approved in advance by the Owner, suitably stored off the site at a location
agreed upon in writing, less retainage of five percent (5%);

 

  .3

Add the Design/Builder’s Fee, less retainage of five percent (5%). The
Design/Builder’s Fee shall be computed upon the Cost of the Work described in
the two preceding clauses;

 

  .4

[intentionally omitted];

 

  .5

Subtract the aggregate of previous payments made by the Owner;

 

8



--------------------------------------------------------------------------------

  .6

Subtract the shortfall, if any, indicated by the Design/Builder in the
documentation required by Section 5.1.4 to substantiate prior Applications for
Payment, or resulting from errors subsequently discovered by the Owner’s
auditors in such documentation; and

 

  .7

Subtract amounts, if any, for which the Owner has properly and justifiably
withheld other than for retainage.

§ 5.1.8 Except with the Owner’s prior approval, payments to Subcontractors shall
be subject to retainage of five percent (5%) (which amount shall be credited to
the Design/Builder as its retainage on Applications for Payment) and the
Design/Builder shall not make advance payments to suppliers for materials or
equipment which have not been delivered and stored at the site.

§ 5.1.9 The Owner, after giving notice to the Design/Builder of a material
default on the part of the Design/Builder under Section 9.5 or of the
Design/Builder’s failure to dissolve a lien of a subcontractor or supplier in
breach of Section 14.8, may make payments on account of labor, materials and/or
equipment for the Work directly to the Subcontractors, lower tier subcontractor,
suppliers or persons entitled to the same in lieu of paying the Design/Builder
therefor or make joint payment to any such person and the Design/Builder. Any
amounts so paid shall be credited against the Contract Sum. No such payment
shall create any relationship between the recipient thereof and the Owner, nor
any duty on the part of the Owner. The Design/Builder shall cooperate with the
Owner to facilitate any such direct or joint payments and shall provide such
evidence as the Owner may request for purposes of determining any amount to be
so paid.

§ 5.1.10 The Owner may withhold payment to the extent as may be necessary in
Owner’s opinion to protect itself from loss for which Design/Builder is
responsible because of:

 

  .1

defective Work not remedied;

 

  .2

third party claims asserted or filed or reasonable evidence indicating probable
assertion or filing of such claims unless security acceptable to Owner is
provided by Design/Builder;

 

  .3

failure of Design/Builder to make payments properly to design consultants,
subcontractors or suppliers for design services, labor, materials or equipment;

 

  .4

reasonable evidence that the Work cannot be completed for the unpaid balance of
the GMP;

 

  .5

damage to Owner or another contractor;

 

  .6

reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay;

 

  .7

persistent failure to carry out the Work in accordance with the Contract
Documents, including failure to maintain as-built drawings at the Project site;

 

  .8

amounts previously paid to Design/Builder in excess of amounts properly due to
Design/Builder;

 

  .9

failure of Design/Builder to comply with any of Design/Builder’s indemnification
obligations as set forth in the Contract Documents;

 

  .10

failure of Design/Builder to maintain the Project site in a clean and safe
condition;

 

  .11

failure of Design/Builder to meet any other monetary obligation imposed upon it
pursuant to the Contract Documents; or

 

  .12

the expiration, withdrawal or threatened withdrawal prior to completion of any
licenses, permits or approvals reasonably required to perform the Work.

When the above reasons for withholding payment are removed, payment will be made
for amounts previously withheld.

§ 5.1.11 The Owner shall have no obligation under this Part 2 Agreement to pay
or to be responsible in any way for payment to the Architect, another design
professional or a contractor performing portions of the Work.

§ 5.1.12 Neither progress payment nor partial or entire use or occupancy of the
Project by the Owner shall constitute an acceptance of Work not in accordance
with the Contract Documents.

§ 5.1.13 The Design/Builder warrants that title to all construction covered by
an Application for Payment will pass to the Owner no later than the time of
payment. The Design/Builder further warrants that upon submittal of an
Application for Payment all construction for which payments have been received
from the Owner shall be free and clear of liens, claims, security interests or
encumbrances in favor of the Design/Builder or any other person or entity
performing construction at the site or furnishing materials or equipment
relating to the construction.

 

9



--------------------------------------------------------------------------------

§ 5.2 FINAL PAYMENTS

§ 5.2.1 Neither final payment nor amounts retained, if any, shall become due
until the Design/Builder submits to the Owner: (1) an affidavit that payrolls,
bills for materials and equipment, and other indebtedness connected with the
Work for which the Owner or Owner’s property might be responsible or encumbered
(less amounts withheld by the Owner) have been paid or otherwise satisfied;
(2) a certificate evidencing that insurance required by the Contract Documents
to remain in force after final payment is currently in effect and will not be
canceled or allowed to expire until at least 30 days’ prior written notice has
been given to the Owner; (3) a written statement that the Design/Builder knows
of no substantial reason that the insurance will not be renewable to cover the
period required by the Contract Documents; (4) consent of surety, if any, to
final payment; and (5) if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a contractor or
other person or entity entitled to assert a lien against the Owner’s property
refuses to furnish a release or waiver required by the Owner, the Design/
Builder may furnish a bond satisfactory to the Owner to indemnify the Owner
against such lien. If such lien remains unsatisfied after payments are made, the
Design/Builder shall indemnify the Owner for all loss and cost, including
reasonable attorneys’ fees incurred as a result of such lien.

Final payment, constituting the entire unpaid balance of the Contract Sum, shall
be made by the Owner to the Design/Builder when:

 

  .1

the Design/Builder has fully performed the Contract except for the
Design/Builder’s responsibility to correct Work which has not been identified as
requiring correction at the time of final payment, and to satisfy other
requirements, if any, which extend beyond final payment;

 

  .2

the Design/Builder has submitted to the Owner, and the Owner has reviewed and
approved, a final accounting for the Cost of the Work and a final Application
for Payment together with all required supporting documentation; and

 

  .3

a final Certificate for Payment has been approved in writing by the Owner.

§ 5.2.1.1 All retainage shall be released at the time of final payment except to
the extent otherwise provided herein. The Owner shall, within thirty (30) days
following submission of the applicable Application for Payment of retainage,
release to the Design/Builder all retainage then held; provided, however, that
the Owner may, withhold from the payment of retainage any amounted authorized by
the Contract Documents and applicable laws.

§ 5.2.1.2 The Owner’s final payment to the Design/Builder shall be made no later
than 30 days after the issuance of the Owner’s approval of a Certificate for
Payment following completion of all Punchlist items. The amount of the final
payment shall be calculated as follows:

 

  .1

Take the sum of the Cost of the Work substantiated by the Design/Builder’s final
accounting and the Design/Builder’s Fee, but not more than the Guaranteed
Maximum Price;

 

  .2

Subtract amounts, if any, for which the Owner properly and justifiably withholds
payment as provided in the Contract Documents; and

 

  .3

Subtract the aggregate of previous payments made by the Owner.

§ 5.2.2 Final payment shall not be made until defective or nonconforming Work
has been remedied. Any costs incurred by the Design/Builder correct or complete
defective or nonconforming Work after the Design/Builder’s application for final
payment shall not be reimbursed by the Owner.

§ 5.3 INTEREST PAYMENTS

§ 5.3.1 Payments due the Design/Builder under this Part 2 Agreement which are
not paid when due shall bear interest from the date due at the rate specified in
Section 13.3.

ARTICLE 6 PROTECTION OF PERSONS AND PROPERTY

§ 6.1 The Design/Builder shall be responsible for initiating, maintaining and
providing supervision of all safety precautions and programs in connection with
the performance of this Part 2 Agreement.

§ 6.2 The Design/Builder shall take reasonable precautions for the safety of,
and shall provide reasonable protection to prevent damage, injury or loss to:
(1) employees on the Work and other persons who may be affected thereby; (2) the
Work and materials and equipment to be incorporated therein, whether in storage
on or off the site, under care, custody, or control of the Design/Builder or the
Design/Builder’s contractors; and (3) other property at or adjacent thereto,
such as trees, shrubs, lawns, walks, pavements, roadways, structures and
utilities not designated for removal relocation or replacement in the course of
construction.

 

10



--------------------------------------------------------------------------------

§ 6.3 The Design/Builder shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on the safety of persons or property or their protection from damage, injury or
loss.

§ 6.4 The Design/Builder shall promptly remedy damage and loss (other than
damage or loss insured under property insurance provided or required by the
Contract Documents) to property at the site caused in whole or in part by the
Design/Builder, a contractor of the Design/Builder or anyone directly or
indirectly employed by any of them, or by anyone for whose acts they may be
liable.

§ 6.5 In the event the Design/Builder encounters on the site material reasonably
believed to be hazardous under state or federal law which has not been rendered
harmless, the Design/Builder shall report the condition to the Owner in writing.
The Work in the affected area shall not thereafter be resumed except by written
agreement of the Owner and Design/Builder if hazardous or contaminated under
state or federal law and has not been rendered harmless. The Work in the
affected area shall be resumed in the absence of material defined as hazardous
or contaminated under state or federal law, or when it has been rendered
harmless, by written notice from the Owner.

§ 6.6 The Design/Builder shall not be required pursuant to Article 8 to perform
without consent any Work relating to material defined as hazardous or
contaminated under State or Federal law.

§ 6.7 If, without the negligence of the Design/Builder or its contractors,
suppliers, lower tier subcontractors or other party Design/Builder is
responsible, Design/Builder is held liable by a government agency or any other
person for the costs of remediation of a hazardous material or substance
previously existing on the Project site and outside the scope of the Work solely
by reason of performing Work as required by the Contract Documents, the Owners
shall reimburse the Design/Builder for all costs and expenses thereby incurred.

ARTICLE 7 INSURANCE AND BONDS

§ 7.1 DESIGN/BUILDER’S LIABILITY INSURANCE

§ 7.1.1 The Design/Builder shall purchase from and maintain, in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located, such insurance as will protect the Design/Builder from
claims set forth below which may arise out of or result from operations under
this Part 2 Agreement by the Design/Builder or by a contractor of the
Design/Builder, or by anyone directly or indirectly employed by any of them, or
by anyone for whose acts any of them may be liable:

 

  .1

claims under workers’ compensation, disability benefit and other similar
employee benefit laws that are applicable to the Work to be performed;

 

  .2

claims for damages because of bodily injury, occupational sickness or disease,
or death of the Design/Builder’s employees;

 

  .3

claims for damages because of bodily injury, sickness or disease, or death of
persons other than the Design/Builder’s employees;

 

  .4

claims for damages covered by usual personal injury liability coverage which are
sustained (1) by a person as a result of an offense directly or indirectly
related to employment of such person by the Design/Builder or (2) by another
person;

 

  .5

claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

 

  .6

claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle; and

 

  .7

claims involving contractual liability insurance applicable to the
Design/Builder’s obligations under Section 11.5.

§ 7.1.2 The insurance required by Section 7.1.1 shall be written for not less
than limits of liability specified in Section 14.11 or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from date of
commencement of the Work until date of final payment and termination of any
coverage required to be maintained after final payment.

§ 7.1.3 Certificates of Insurance acceptable to the Owner shall be delivered to
the Owner immediately after execution of this Part 2 Agreement. These
Certificates and the insurance policies required by this Section 7.1 shall
contain a provision that coverages afforded under the policies will not be
canceled or allowed to expire until at least 30 days’ prior written notice has
been given to the Owner. If any of the foregoing insurance coverages are
required to remain in force after final payment, an additional certificate
evidencing continuation of such coverage shall be submitted with the application
for final payment. Information concerning reduction of coverage shall be
furnished by the Design/Builder with reasonable promptness in accordance with
the Design/Builder’s information and belief.

 

11



--------------------------------------------------------------------------------

§ 7.2 OWNER’S LIABILITY INSURANCE

§ 7.2.1 The Owner shall be responsible for purchasing and maintaining the
Owner’s usual liability insurance. Optionally, the Owner may purchase and
maintain other insurance for self-protection against claims which may arise from
operations under this Part 2 Agreement. The Design/Builder shall not be
responsible for purchasing and maintaining this optional Owner’s liability
insurance unless specifically required by the Contract Documents.

§ 7.3 PROPERTY INSURANCE

§ 7.3.1 Unless otherwise provided under this Part 2 Agreement, the Owner shall
purchase and maintain, in a company or companies authorized to do business in
the jurisdiction in which the principal improvements are to be located, property
insurance upon the Work to the full insurable value thereof on a replacement
cost. Such property insurance shall be maintained, unless otherwise provided in
the Contract Documents or otherwise agreed in writing by all persons and
entities who are beneficiaries of such insurance, until Substantial Completion
of the entire Project or until no person or entity other than the Owner has an
insurable interest in the property required by this Section 7.3 to be insured,
whichever is earlier. This insurance shall include interests of the Owner, the
Design/Builder, and their respective contractors and subcontractors in the Work.
Owner shall deliver to Design/Builder a Certificate of Insurance identifying
Design/Builder as an additional insured on such policy.

§ 7.3.2 Property insurance shall be on an all-risk policy form and shall insure
against the perils of fire and extended coverage and physical loss or damage,
but shall be subject to all of the exclusions, deductibles, limits, sublimits,
terms and conditions of the policy. Coverage for other perils shall not be
required unless otherwise provided in the Contract Documents.

§ 7.3.3 [Intentionally Omitted]

§ 7.3.4 Unless otherwise provided, the Owner shall purchase and maintain such
boiler and machinery insurance required by this Part 2 Agreement or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner, but shall be subject to all of the
exclusions, deductibles, limits, sublimits, terms and conditions of the policy.
This insurance shall include interests of the Owner, the Design/Builder, the
Design/Builder’s contractors and subcontractors in the Work, and the
Design/Builder’s Architect and other design professionals. The Owner and the
Design/Builder shall be named insureds.

§ 7.3.5 A loss insured under the Owner’s property insurance shall be adjusted by
the Owner and made payable to the Owner for the insureds, as their interests may
appear, subject to requirements of any applicable mortgagee clause and of
Section 7.3.10. The Design/Builder shall pay contractors their shares of
insurance proceeds received by the Design/Builder, and by appropriate agreement,
written where legally required for validity, shall require contractors to make
payments to their subcontractors in similar manner.

§ 7.3.6 Before an exposure to loss may occur, the Owner shall file with the
Design/Builder a complete copy of each policy that includes insurance coverages
required by this Section 7.3. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
The Owner shall not permit any such policy to expire or be cancelled sooner than
30 days before giving notice thereof to the Design/Builder.

§ 7.3.7 If the Design/Builder requests in writing that insurance for risks other
than those described herein or for other special hazards be included in the
property insurance policy, the Owner shall, if possible, obtain such insurance,
and the cost thereof shall be charged to the Design/Builder by appropriate
Change Order.

§ 7.3.8 The Owner and the Design/Builder waive all rights against each other and
the Architect and other design professionals, contractors, subcontractors,
agents and employees, each of the other, for damages caused by fire or other
perils to the extent covered by property insurance obtained pursuant to this
Section 7.3 or other property insurance applicable to the Work, except such
rights as they may have to proceeds of such insurance held by the Owner. The
Design/ Builder shall require from contractors and subcontractors by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated in this Section 7.3. The policies shall
provide such waivers of subrogation by endorsement or otherwise. A waiver of
subrogation shall be effective as to a person or entity even though that person
or entity would otherwise have a duty of indemnification, contractual or
otherwise, did not pay the insurance premium directly or indirectly, and whether
or not the person or entity had an insurable interest in the property damaged.

 

12



--------------------------------------------------------------------------------

§ 7.3.9 [Intentionally omitted].

§ 7.3.10 The Owner shall have power to adjust and settle a loss with insurers.

§ 7.3.11 Partial occupancy or use prior to Substantial Completion shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise to
the extent such consent is required by the Owner’s property insurance policy.
The Owner and the Design/Builder shall take reasonable steps to obtain consent
of the insurance company or companies and shall not, without mutual written
consent, take any action with respect to partial occupancy or use that would
cause cancellation, lapse or reduction of coverage.

§ 7.4 LOSS OF USE OF INSURANCE

§ 7.4.1 The Owner, at the Owner’s option, may purchase and maintain such
insurance as will insure the Owner against loss of use of the Owner’s property
due to fire or other hazards, however caused. The Owner waives all rights of
action against the Design/Builder for loss of use of the Owner’s property,
including consequential losses due to fire or other hazards, however caused.

§ 7.5 ERRORS & OMISSIONS INSURANCE

§ 7.5.1 Limitation of Liability: The Architect and Engineers shall each purchase
and maintain in force professional errors and omissions insurance in an amount
not less than $1,000,000. The total liability of the Design/Builder to the Owner
on account of professional errors or omissions by the Architect or its
subconsultants or the Engineers in the performance of design services under this
Contract shall be limited to the insurance proceeds recoverable and paid under
such Professional Liability Insurance policy(ies).

ARTICLE 8 CHANGES IN THE WORK

§ 8.1 CHANGES

§ 8.1.1 Changes in the Work may be accomplished after execution of this Part 2
Agreement, without invalidating this Part 2 Agreement, by Change Order or
Construction Change Directive, subject to the limitations stated in the Contract
Documents, including, without limitation, Section 14.4.

§ 8.1.2 A Change Order shall be based upon agreement between the Owner and the
Design/Builder; a Construction Change Directive may be issued by the Owner
without the agreement of the Design/Builder; an order for a minor change in the
Work may be issued by the Design/Builder alone.

§ 8.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Design/Builder shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive, or order
for a minor change in the Work.

§ 8.1.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are so changed in a
proposed Change Order or Construction Change Directive that application of such
unit prices to quantities of Work proposed will cause substantial inequity to
the Owner or the Design/ Builder, the applicable unit prices shall be equitably
adjusted.

§ 8.2 CHANGE ORDERS

§ 8.2.1 A Change Order is a written instrument prepared by the Design/Builder
and signed by the Owner and the Design/Builder, stating their agreement upon all
of the following:

 

  .1

a change in the Work;

 

  .2

the amount of the adjustment, if any, in the GMP; and

 

  .3

the extent of the adjustment, if any, in the Contract Time.

§ 8.2.2 [Intentionally omitted].

§ 8.3 CONSTRUCTION CHANGE DIRECTIVES

§ 8.3.1 A Construction Change Directive is a written order prepared and signed
by the Owner, directing a change in the Work prior to agreement on adjustment,
if any, in the Guaranteed Maximum Price or Contract Time, or both.

§ 8.3.2 Except as otherwise agreed by the Owner and the Design/Builder, the
adjustment to the Guaranteed Maximum Price shall be determined on the basis of
reasonable expenditures and savings of those performing the Work attributable to
the change, including the expenditures for design services and revisions to the
Contract

 

13



--------------------------------------------------------------------------------

Documents. In case of an increase in the Guaranteed Maximum Price, the increase
shall include a corresponding increase to the Fixed Fee equal to five and
three-quarters percent (5.75%) of the corresponding increase to the Cost of the
Work on account thereof. In such case, the Design/Builder shall keep and present
an itemized accounting together with appropriate supporting data for inclusion
in a Change Order. Unless otherwise provided in the Contract Documents, costs
for these purposes shall be limited to the Cost of the Work as defined in
Article 13.

§ 8.3.3 Pending final determination of cost to the Owner, amounts not in dispute
may be included in Applications for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs. The amount of
credit to be allowed by the Design/Builder to the Owner for deletion or change
which results in a net decrease in the GMP will be actual net cost. When both
additions and credits covering related Work or substitutions are involved in a
change, the increase for overhead and profit shall be figured on the basis of
the net increase, if any, to the Cost of the Work.

§ 8.3.4 When the Owner and the Design/Builder agree upon the adjustments in the
Guaranteed Maximum Price and Contract Time, such agreement shall be effective
immediately and shall be recorded by preparation and execution of an appropriate
Change Order.

§ 8.4 [INTENTIONALLY OMITTED]

§ 8.5 CONCEALED CONDITIONS

§ 8.5.1 If conditions are encountered at the site which are (1) subsurface or
otherwise concealed physical conditions which differ materially from those
indicated in the Contract Documents, or (2) unknown physical conditions of an
unusual nature which differ materially from those ordinarily found to exist and
generally recognized as inherent in construction activities of the character
provided for in the Contract Documents, then notice by the observing party shall
be given to the other party promptly before conditions are disturbed and in no
event later than 21 days after first observance of the conditions. The
Guaranteed Maximum Price shall be equitably adjusted for such concealed or
unknown conditions by Change Order upon a timely claim by either party as
required above. Any such Change Order shall be deemed an Owner Discretionary
Scope Change.

§ 8.6 REGULATORY CHANGES

§ 8.6.1 The Design/Builder shall be compensated for changes in the construction
necessitated by the enactment or revisions of codes, laws or regulations
subsequent to the execution of this Part 2 Agreement.

ARTICLE 9 CORRECTION OF WORK

§ 9.1 The Design/Builder shall promptly correct Work rejected by the Owner or
known by the Design/Builder to be defective or failing to conform to the
requirements of the Contract Documents, whether observed before or after
Substantial Completion and whether or not fabricated, installed or completed.
The Design/Builder shall bear costs of correcting such rejected Work, including
additional testing and inspections.

§ 9.2 If, within one (1) year after the date of Substantial Completion of the
Work or, after the date for commencement of warranties established in a written
agreement between the Owner and the Design/Builder, or by terms of an applicable
special warranty required by the Contract Documents, any of the Work is found to
be not in accordance with the requirements of the Contract Documents, the
Design/Builder shall correct it promptly after receipt of a written notice from
the Owner to do so unless the Owner has previously given the Design/ Builder a
written acceptance of such condition.

§ 9.3 Nothing contained in this Article 9 shall be construed to establish a
period of limitation with respect to other obligations which the Design/Builder
might have under the Contract Documents. Establishment of the time period of one
(1) year as described in Section 9.2 relates only to the specific obligation of
the Design/Builder to correct the Work, and has no relationship to the time
within which the obligation to comply with the Contract Documents may be sought
to be enforced, nor to the time within which proceedings may be commenced to
establish the Design/Builder’s liability with respect to the Design/Builder’s
obligations other than specifically to correct the Work.

§ 9.4 If the Design/Builder fails to promptly correct nonconforming Work as
required or fails to carry out Work in accordance with the Contract Documents
and Construction Documents, the Owner, by written order signed personally or by
an agent specifically so empowered by the Owner in writing, may order the
Design/Builder to stop the Work, or any portion thereof, until the cause for
such order has been eliminated; however, the Owner’s right to stop the Work
shall not give rise to a duty on the part of the Owner to exercise the right for
benefit of the Design/Builder or other persons or entities.

 

14



--------------------------------------------------------------------------------

§ 9.5 If the Design/Builder defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within seven (7) days after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may give a
second written notice to the Design/Builder and, seven (7) days following
receipt by the Design/Builder of that second written notice and without
prejudice to other remedies the Owner may have, correct such deficiencies. In
such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Design/ Builder, the costs of correcting such
deficiencies. If the payments then or thereafter due the Design/Builder are not
sufficient to cover the amount of the deduction, the Design/Builder shall pay
the difference to the Owner. Such action by the Owner shall be subject to
dispute resolution procedures as provided in Article 10.

ARTICLE 10 DISPUTE RESOLUTION

§ 10.1 Any Claims, disputes or other matters in question between the parties to
this Part 2 Agreement arising out of or relating to this Part 2 Agreement or
breach thereof arising at any time shall be resolved, if possible, by
negotiations between duly authorized representatives of the Design/Builder and
the Owner. If such duly authorized representatives are unable to resolve any
Claim within ten days after written notice of such dispute together with all
relevant supporting documentation is given by either party to the other, the
matter may be submitted by either party for mediation as a condition precedent
to the institution of legal or equitable or other binding dispute resolution
proceedings by either party which, unless the parties mutually agree otherwise,
shall be in accordance with the Construction Industry Mediation Rules of the
American Arbitration Association currently in effect. Demand for mediation shall
be filed in writing with the other party to this Part 2 Agreement and with the
American Arbitration Association. A demand for mediation shall be made within a
reasonable time after the claim, dispute or other matter in question has arisen.
In no event shall the demand for mediation be made after the date when
institution of legal or equitable proceedings based on such claim, dispute or
other matter in question would be barred by the applicable statutes of repose or
limitations. The mediation shall be conducted by a single mediator agreed to by
the parties (or, if the parties fail to agree upon a single mediator within
fifteen (15) days following the date that such dispute is submitted to the
American Arbitration Association, by a mediator appointed by the American
Arbitration Association). Each party shall bear its own attorney’s fees and
costs of the mediation and the parties shall share in the fees and expenses of
the mediator. All mediation sessions shall be conducted in Boston,
Massachusetts.

§ 10.2 The parties agree that all offers, promises, conduct and statements,
whether oral or written, made in the course of any settlement discussions or any
mediation proceedings by any of the parties, their agents, employees, experts
and attorneys, or by the mediator or any AAA employees, are confidential and
privileged and shall not be the subject or object of discovery or be admissible
for any purpose, including impeachment, in any arbitration, litigation or other
adversary proceedings involving the parties, provided that evidence that is
otherwise admissible or discoverable shall not be rendered inadmissible or
non-discoverable as a result of its use in mediation.

§ 10.3 Agreements reached in mediation shall be enforceable as settlement
agreements in any court having jurisdiction thereof.

§ 10.4 Claims which have not been resolved by mediation, shall be subject to
litigation by either party. Any suit by either party shall be brought only in
Boston, Massachusetts. The parties hereto waive any argument that this venue is
not appropriate or that the forum is inconvenient. The Design/Builder and the
Owner waive any argument that this venue is not appropriate or that the forum is
inconvenient. THE DESIGN/BUILDER AND THE OWNER WAIVE ALL RIGHTS, IF ANY, TO A
JURY TRIAL IN ANY DISPUTES ARISING FROM OR RELATING TO THE PROJECT OR THE
CONTRACT DOCUMENTS.

§ 10.5 In the event of any mediation, arbitration or legal proceeding between
Owner and any third-party arising out of or relating to the Project, the
Design/Builder agrees that the Owner may join the Design/Builder in any such
proceedings and that the Owner may consolidate any such proceedings with any
proceeding between the Design/Builder and the Owner under the Contract
Documents. The Design/Builder also agrees that the Owner may make persons other
than the Owner and the Design/Builder parties to any dispute resolution
proceeding hereunder with respect to any claim, dispute or other matter in
question arising out the Project.

§ 10.6 A claim by either party, including Claims by the Design/Builder seeking
extension of time, additional money or other relief, must be reported to the
other party in writing within twenty-one (21) days after occurrence of the event
giving rise to such claim or within twenty-one (21) days after the party
asserting the claim first recognizes the condition giving rise to the claim,
whichever is later. The parties expressly agree that failure of the party to
initiate a claim within the time limits specified in this paragraph shall result
in such claim being waived.

 

15



--------------------------------------------------------------------------------

ARTICLE 11 MISCELLANEOUS PROVISIONS

§ 11.1 Unless otherwise provided, this Part 2 Agreement shall be governed by the
law of the place where the Project is located.

§ 11.2 SUBCONTRACTS

§ 11.2.1 The Design/Builder, as soon as practicable after execution of this Part
2 Agreement, shall furnish to the Owner in writing the names of the persons or
entities the Design/Builder will engage as contractors for the Project.

§ 11.3 WORK BY OWNER OR OWNER’S CONTRACTORS

§ 11.3.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner’s own forces, and to award separate
contracts in connection with other portions of the Project or other construction
or operations on the site under conditions of insurance and waiver of
subrogation identical to the provisions of this Part 2 Agreement. If the
Design/Builder claims that delay or additional cost is involved because of such
action by the Owner, the Design/Builder shall assert such claims as provided in
Article 10.

§ 11.3.2 The Design/Builder shall afford the Owner’s separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities and shall connect and coordinate
the Design/Builder’s construction and operations with theirs as required by the
Contract Documents.

§ 11.3.3 Costs caused by delays or by improperly timed activities or defective
construction shall be borne by the party responsible therefor.

§ 11.4 [Intentionally omitted].

§ 11.5 INDEMNIFICATION

§ 11.5.1 To the fullest extent permitted by law, the Design/Builder shall
defend, indemnify and hold harmless Owner, Landlord, Alexandria Real Estate
Equities, Inc., any lender or mortgagee with respect to the property or building
affiliated with the Project, any project manager or property manager engaged by
the Owner or Landlord and each of their respective trustees, officers,
directors, members, managers, partners, shareholders, employees, agents and
representatives, and such other persons designated by the Owner from time to
time, and anyone else acting for or on behalf of any of them (each, an
“Indemnitee,” and collectively, “Indemnitees”) from and against any and all
claims, demands, causes of action, damages, costs, expenses, losses or
liabilities, in law or in equity, of every kind and nature whatsoever, including
without limitation, costs of defense, settlement and attorneys’ fees, to the
extent arising out of or resulting from (or alleged to be arising out of or
resulting from) performance of the seivices or Work, or the acts or omissions of
the Design/Builder, Architect, an Engineer, a contractor, a subcontractor, a
lower tier subcontractor, a supplier, a materialmen, an invitee or visitor or
guest of any such party, or anyone directly or indirectly employed by any of
them or anyone for whose acts they may be liable, or any injury, sickness,
disease, death or loss to or suffered by an invitee or visitor or guest of any
such party, regardless of whether or not such claim, damage, loss or expense is
caused in part by a party indemnified hereunder (collectively, “Indemnified
Claims”). Such obligation shall not be construed to negate, abridge, or reduce
other rights or obligations of indemnity which would otherwise exist as to a
party or person described in this Section 11.5.

§ 11.5.2 No performance bond or insurance protection required by the Contract
Documents, or otherwise provided by the Design/Builder, shall in any way limit
the responsibility to indemnify, defend and hold harmless the Indemnitees as
herein provided.

§ 11.5.3 Each subcontract shall contain an indemnification in favor of the
Indemnitees and the Design/Builder, which affords the Indemnitees the same
benefits as the Design/Builder.

§ 11.5.4 [Intentionally omitted.]

§ 11.5.5 In any and all Indemnified Claims against the Indemnitees by any
employee of the Design/Builder, Architect, Engineer, contractor, subcontractor,
sub-subcontractor, supplier, materialmen, anyone directly or indirectly employed
by any of them or anyone for whose acts they may be liable, the indemnification
obligation hereunder shall not be limited in any way by any limitation on the
amount or type of damages, compensation or benefits payable by or for the
Design/Builder, Architect, Engineer, contractor, subcontractor,
sub-subcontractor, or any such other party under workers’ or workmen’s
compensation acts, disability benefit acts or other employee benefit acts.

 

16



--------------------------------------------------------------------------------

§ 11.5.6 The Design/Builder shall pay its share of any judgment finally awarded
in any Indemnified Claim which is brought against any Indemnitee, regardless of
whether the Indemnitee or the Design/Builder directs the defense thereof, and
shall pay any amounts payable in settlement or compromise of any such
Indemnified Claim to which the Design/Builder has agreed.

§ 11.5.7 In the event that the Design/Builder is requested but refuses in bad
faith to honor its indemnity obligations hereunder, then the Design/Builder
shall, in addition to its other obligations, pay the cost of bringing any action
to enforce the Design/Builder’s indemnity obligations, including, without
limitation, attorneys’ and consultants’ fees, expenses, and court costs, to the
party requesting indemnity.

§ 11.5.8 Any sum or sums chargeable to the Design/Builder under this
Section 11.5 may, at the election of the Owner, be deducted from any payments
otherwise due or to become due to the Design/Builder under this or any other
contract between the Owner and the Design/Builder, or the Owner may sue the
Design/Builder and recover damages therefor.

§ 11.6 SUCCESSORS AND ASSIGNS

§ 11.6.1 The Owner and Design/Builder, respectively, bind themselves, their
partners, successors, assigns and legal representatives to the other party to
this Part 2 Agreement and to the partners, successors and assigns of such other
party with respect to all covenants of this Part 2 Agreement. The Design/Builder
shall not assign this Part 2 Agreement without the written consent of the Owner.
The Owner may assign this Part 2 Agreement to the Landlord, and the
Design/Builder agrees to execute all consents reasonably required to facilitate
such an assignment. If either party makes such an assignment, that party shall
nevertheless remain legally responsible for all obligations under this Part 2
Agreement, unless otherwise agreed by the other party.

§ 11.7 TERMINATION OF PROFESSIONAL DESIGN SERVICES

§ 11.7.1 Prior to termination of the services of the Architect or any other
design professional designated in this Part 2 Agreement, the Design/Builder
shall identify to the Owner in writing another architect or other design
professional with respect to whom the Owner has no reasonable objection, who
will provide the services originally to have been provided by the Architect or
other design professional whose services are being terminated.

§ 11.8 EXTENT OF AGREEMENT

§ 11.8.1 This Part 2 Agreement represents the entire agreement between the Owner
and the Design/Builder and supersedes prior negotiations, representations or
agreements, either written or oral. This Part 2 Agreement may be amended only by
written instrument and signed by both the Owner and the Design/Builder.

ARTICLE 12 TERMINATION AND SUSPENSION OF THE AGREEMENT

§ 12.1 TERMINATION BY THE OWNER

§ 12.1.1 Termination of Design/Builder for Convenience. The Owner may, at any
time, for the Owner’s convenience and without cause, terminate any portion of
Work or any subcontract or design agreement or all remaining Work by giving five
(5) days’ prior written notice to the Design/Builder specifying the portion of
the Work or subcontract or design agreement to be terminated and the effective
date of termination. The Design/Builder shall continue to prosecute the portion
of the Work not terminated.

§ 12.1.1.1 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Design/Builder shall: (a) cease operations as
directed by the Owner in the notice; (b) take actions necessary, or that the
Owner may direct, for the protection and preservation of the Work; (c) except
for Work directed to be performed prior to the effective date of termination
stated in the notice, terminate all existing design agreements and subcontracts
except for the design agreements and subcontracts, if any, that the Owner elects
to assume pursuant to the rights set forth in Section 14.7, terminate all
purchase orders and enter into no further design agreements, subcontracts and
purchase orders; and (d) assign all permits or approvals for the Work to the
Owner or its designee, and otherwise cooperate in all reasonable respects with
the Owner’s efforts to suspend or transition the Work.

§ 12.1.1.2 In case of such termination for the Owner’s convenience, the
Design/Builder shall be entitled to receive payment for Work properly executed
in accordance with the Contract Documents (the basis for such payment shall be
as provided in this Part 2 Agreement) and for costs incurred by the
Design/Builder directly related to the termination of the Work including
reasonable demobilization and cancellation charges and costs of and an extension

 

17



--------------------------------------------------------------------------------

of time for redesign necessitated by a partial termination, provided such costs
are authorized in advance by the Owner. No payment shall be made by the Owner,
however, to the extent that such Work or subcontract or design agreement is,
was, or could have been terminated without payment to the Design/Builder under
the Contract Documents or if an equitable adjustment is made or denied under
another provision of the Contract Documents. The Design-Builder shall be
entitled to that portion of its Fixed Fee that the sum of the costs payable in
accordance with this Section 12.1.1 bears to the estimated Cost of the Work
included in the GMP (the “Earned Portion of Fixed Fee”). In the event of
termination for the Owner’s convenience, the Owner will issue a Construction
Change Directive or authorize a Change Order making any required adjustment to
the Contract Time and/or the GMP. For the remainder of the Work, the Contract
Documents shall remain in full force and effect. The Design/Builder shall not be
entitled to consequential or incidental damages, including, but not limited to,
damages for loss of anticipated profits on Work not performed, on account of any
termination. Upon any determination that the Design/Builder was wrongfully
terminated pursuant to Section 12.1.2, such termination will be deemed converted
to a termination for convenience pursuant to Section 12.1.1 and Design/Builder’s
remedy for wrongful termination shall be limited to the recovery of the payments
for termination for convenience as set forth in this paragraph.

§ 12.1.2 Termination of Design/Builder for Cause. If the Design/Builder defaults
or persistently fails or neglects to carry out the Work in accordance with the
Contract Documents or fails to perform the provisions of this Part 2 Agreement,
the Owner may give written notice that the Owner intends to terminate this Part
2 Agreement. If the Design/Builder fails to correct the defaults, failure or
neglect within fourteen seven (14) days after being given notice, the Owner may
then without prejudice to any other remedy terminate the employment of the
Design/Builder and take possession of the site and of all materials, equipment,
tools and construction equipment and machinery thereon owned by the
Design/Builder and finish the Work by whatever method the Owner may deem
expedient. If the unpaid balance of the GMP exceeds the expense of finishing the
Work and all damages incurred by the Owner, such excess shall be paid to the
Design/Builder after the Work has been completed. If the expense of completing
the Work and all damages incurred by the Owner exceeds the unpaid balance, the
Design/Builder shall pay the difference to the Owner. This obligation for
payment shall survive termination of this Part 2 Agreement.

§ 12.2 TERMINATION BY THE DESIGN/BUILDER

§ 12.2.1 If the Owner fails to make payment of undisputed amounts within thirty
(30) days of the date when due, the Design/Builder may give written notice of
the Design/ Builder’s intention to terminate this Part 2 Agreement. If the
Design/Builder fails to receive payment of such undisputed amounts within seven
(7) days after receipt of such notice by the Owner, the Design/Builder may give
a second written notice and, if such undisputed amounts have not been paid
within seven (7) days after receipt of such second written notice by the Owner,
may terminate this Part 2 Agreement and recover from the Owner payment for Work
properly executed in accordance with the Contract Documents prior to the date of
termination.

§ 12.3 SUSPENSION BY THE OWNER

§ 12.3.1 The Owner may, without cause, order the Design/Builder in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine. The GMP and Contract Time shall be adjusted for
increases in the cost and time caused by any such suspension, delay or
interruption ordered by the Owner pursuant to this Section. No adjustment shall
be made to the extent: (a) that performance is, was or would have been so
suspended, delayed or interrupted by another cause for which the Design/Builder
is responsible; or (b) that an equitable adjustment is made or denied under
another provision of this Part 2 Agreement.

ARTICLE 13 BASIS OF COMPENSATION

The Owner shall compensate the Design/Builder in accordance with Article 5,
Payments, and the other provisions of this Part 2 Agreement as described below.

§ 13.1 COMPENSATION

§ 13.1.1 For the Design/Builder’s performance of the Work, as described in
Section 3.2 and including any other services listed in Article 15 as part of
Basic Services, the Owner shall pay the Design/Builder in current funds the
Contract Sum:

13.1.1.1 The Contract Sum shall be the Cost of Work (as defined below),
including the Fixed Supervision Cost of $546,520 and the Fixed General
Conditions Cost of $27,600, plus the Fixed Fee of $310,678 (“Fixed Fee”), but in
no event shall the Contract Sum exceed the Guaranteed Maximum Price of
$5,713,781 (“Guaranteed Maximum Price” or “GMP”).

 

18



--------------------------------------------------------------------------------

The difference between the Cost of the Work plus the Fixed Fee (as determined at
Substantial Completion) and the GMP shall be “savings.” Savings shall be shared
equally by Owner and Design/Builder: 50% of Savings shall be returned to the
Owner to reduce the GMP and 50% of Savings shall be paid to the Contractor as
additional fee. The contingency shall not be excluded from the shared savings
provision.

The GMP is subject to Change Orders as provided in the Contract Documents.

On changes that increase the Cost of the Work, Design/Builder’s Fixed Fee and
the GMP shall be increased by 5.75% of the net change to the Cost of the Work.

Design/Builder’s total compensation for the Cost of the Work items listed in
Exhibit H (collectively, the “General Conditions Items”) shall be fixed at
$27,600.

Design/Builder’s total compensation for the Cost of the Work items for
supervision shall be determined by multiplying the hours of the supervision
performed by the personnel listed in Exhibit K by the corresponding hourly rate
(“Supervision Costs”), provided that such amount shall be fixed at $546,520.

Design/Builder’s total compensation for the all architectural, engineering and
design consultant services rendered during the construction phase of this
Agreement shall be fixed at $257,117.

Design/Builder has included an amount equal to five percent of the Cost of the
Work as its contingency (“Contingency”) in the initial schedule of values. The
Contingency may be used by the Design/Builder to pay for unanticipated Costs of
the Work otherwise reimbursable in accordance with this Agreement, provided that
use of the Contingency for General Condition Items, Supervision Costs or Design
Costs shall be subject to the Owner’s prior written approval. The parties
acknowledge that the Design/Builder shall not be obligated to apply the
Contingency to Costs of the Work that would otherwise entitle the Design/Builder
to an increase in the GMP.

Design/Builder acknowledges having received zero Dollars ($0) as of the
Effective Date of the agreement on account of the design and professional
services required under the Part 1 Proposal and hereby unconditionally waives
all rights, including, lien rights, to the same. As of the date of this Part 2
Agreement, the remaining balance of compensation for the services required by
the Part 1 Proposal is a lump sum equal to two hundred seven thousand, one
hundred seventeen Dollars ($207,117), which shall only be increased on account
of Owner Discretionary Scope Changes as defined in Section 14.4.3 of this Part 2
Agreement.

13.1.1.2 The term “Cost of the Work” shall mean costs necessarily and actually
incurred by the Design/Builder in the proper performance of the Work. Such costs
shall be at rates not higher than the standard paid at the place of the Project
except with prior written consent of the Owner. The Cost of the Work shall
include only the items listed in this Section 13.1.1.2. Where any cost is
subject to the Owner’s prior consent or approval, the Design/Builder shall
obtain this consent or approval in writing prior to incurring the cost. Except
as otherwise agreed in writing by the Owner, the Design/Builder must
competitively bid any trade Work or the purchase or rental of materials or
equipment with an anticipated cost of Two Thousand Five Hundred Dollars ($2,500)
or more, including Work that the Design/Builder wishes to perform with the
Design/Builder’s own forces, or through an affiliate of Design/Builder. If any
of the costs to be reimbursed arise from a transaction between the
Design/Builder and an affiliate of Design/Builder, the Design/Builder shall
notify the Owner of the specific nature of the contemplated transaction,
including the identity of the affiliated party and the anticipated cost to be
incurred, before any such transaction is consummated or cost incurred. If the
Owner, after such notification, authorizes the proposed transaction, then the
cost incurred shall be included as a Cost of the Work to be reimbursed, and the
Design/Builder shall procure the Work, equipment, goods or service from the
affiliated party as a Design/Builder, according to the terms of the Contract
Documents. If the Owner fails to authorize the transaction, the Design/Builder
shall procure the Work, equipment, goods or service from some person or entity
other than an affiliated party according to the terms of the Contract Documents.

(1) LABOR COSTS

(a) Wages of construction workers directly employed by the Design/Builder to
perform the construction of the Work at the site or, with the Owner’s agreement,
at off-site workshops at the hourly rates specified in Exhibit K.

(b) Wages or salaries of the Design/Builder’s supervisory and administrative
personnel wherever stationed, so long as they are working on this Project (incl.
in Fixed Supervision Cost).

 

19



--------------------------------------------------------------------------------

(c) Wages and salaries of the Design/Builder’s supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work (incl. in Fixed
Supervision Cost).

(d) Costs paid or incurred by the Design/Builder for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions (incl. in Fixed Supervision cost and Fixed General Conditions Cost).

(2) SUBCONTRACT COSTS

Payments made by the Design/Builder to subcontractors (including design
subcontractors) in accordance with the requirements of the subcontracts.

(3) COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION

Costs, including transportation, of materials and equipment incorporated or to
be incorporated in the completed construction. Unused or excess materials that
cannot be returned to the supplier for a refund shall become property of the
Owner or, at the Owner’s election, sold by the Design/Builder. Any amounts
refunded or realized from the sales shall be credit to the Owner as a deduction
from the Cost of the Work.

(4) COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

(a) Costs, including transportation, installation, maintenance, dismantling and
removal of materials, supplies, temporary facilities, machinery, equipment, and
hand tools not customarily owned by the construction workers, which are provided
by the Design/Builder at the site and fully consumed in the performance of the
Work (incl. in Fixed General Conditions Costs).

(b) Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by the construction workers, which are provided by
the Design/Builder at the site, whether rented from the Design/Builder or
others, and costs of transportation, installation, minor repairs and
replacements, dismantling and removal thereof (incl. in Fixed General Conditions
Cost)

(c) Costs of removal of debris from the site (incl. in Fixed General Conditions
Cost).

(d) Costs of telegrams and long distance telephone calls, postage and parcel
delivery charges, telephone service at the site and reasonable petty cash
expenses of the site office (incl. in Fixed General Conditions Cost).

(e) That portion of the reasonable travel and subsistence expenses of the
Design/Builder’s personnel incurred while traveling in discharge of duties
connected with the Work (incl. in Fixed General Conditions Cost).

(5) MISCELLANEOUS COSTS

(a) That portion directly attributable to this Contract of premiums for
insurance required by this Part 2 Agreement in an amount not to exceed
1.25 percent of the Cost of the Work (less insurance).

(b) Sales, use or similar taxes imposed by governmental authority which are
related to the Work and for which the Design/Builder is liable.

(c) Fees and assessments for the building permit and for other permits, licenses
and inspections for which the Design/Builder is required by the Contract
Documents to pay.

(d) Fees of testing laboratories for tests required by the Contract Documents,
except those related to defective or non-confirming Work, which costs shall be
borne by the Design/Builder without reimbursement.

(e) Royalties and license fees paid for the use of a particular design, process
or product required by the Contract Documents and with the prior written
approval of such fees by the Owner; the cost of defending suits or claims for
infringement of patent rights arising from such requirement by the Contract
Documents; payments made in accordance with legal judgments against the
Design/Builder resulting from such suits or claims and payments of settlements
made with the Owner’s consent.

 

20



--------------------------------------------------------------------------------

(f) Deposits lost for causes of the Owner’s fault or negligence.

(6) OTHER COSTS

EMERGENCIES: REPAIRS TO DAMAGED, DEFECTIVE OR NONCONFORMING WORK: The Cost of
the Work shall also include the following costs which are incurred by
Design/Builder:

(a) In taking action to prevent threatened damage, injury or loss in case of an
emergency affecting the safety of persons and property, unless such emergency
resulted from the fault or negligence of Design/Builder or its contractors,
direct or lower tier subcontractors or others for whom Design/Builder is
responsible.

(b) [Intentionally Omitted]

(c) In repairing damaged Work other than that described above, provided such
damage did not result from the fault or negligence of the Design/Builder or its
contractors, direct or lower tier subcontractors or others for whom
Design/Builder is responsible, and only to the extent that the cost of such
repairs is not recoverable by the Design/Builder from others and the
Design/Builder is not compensated therefor by insurance or otherwise.

(d) In correcting defective or nonconforming Work performed or supplied by a
Subcontractor or material supplier and not corrected by them, provided such
defective or nonconforming Work did not result from the fault or neglect of the
Design/Builder or the Design/Builder’s personnel adequately to supervise and
direct the Work of the Subcontractor or material supplier, and only to the
extent that the cost of correcting the defective or nonconforming Work is not
recoverable by the Design/Builder from the Subcontractor or material supplier.

13.1.1.3 Costs included in the Cost of the Work shall be actual costs paid by
the Design/Builder, less all discounts, rebates, refunds and salvages.
Notwithstanding the breakdown or categorization of any costs in the Contract
Documents, there shall be no duplication of payment in the event any particular
items for which payment is requested can be characterized as falling into more
than one of the types of compensable or reimbursable categories.

13.1.1.4 The Cost of the Work shall not include the items listed below:
(a) expenses of the Design/Builder’s principal office and offices other than the
site office; (b) overhead and general expenses, except as may be expressly
included the General Conditions Items; (c) the Design/Builder’s capital
expenses, including interest on the Design/Builder’s capital employed for the
Work; (d) costs due to the fault, negligence or failure to fulfill a specific
responsibility of the Design/Builder, contractors, direct or lower tier
subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable, including but not limited to
costs for the correction of damaged, defective or nonconforming Work, disposal
and replacement of materials and equipment incorrectly ordered or supplied, and
correcting damage to property not forming part of the Work; (e) any cost not
specifically and expressly described in Sections 13.1.1.2 above; (f) costs that
would cause the Guaranteed Maximum Price to be exceeded; (g) labor, material,
and equipment costs or any other costs incurred which should be back-charged to
any contractor, any direct or lower tier subcontractor or supplier, or any other
party for whom the Design/Builder is responsible; (h) costs or losses resulting
from lost, damaged or stolen tools and equipment; (i) costs of bonding or
securing liens or defending claims filed by any contractor, direct or lower tier
subcontractor or supplier or any other party for whom any of such parties or the
Design/Builder is responsible arising from nonpayment, unless such nonpayment is
caused solely by the Owner’s unexcused or wrongful failure to pay the
Design/Builder undisputed amounts as and when due under the Contract Documents;
(j) costs of self-insured losses (e.g., losses within the deductible limits
maintained by the Design/Builder, any contractor or any direct or indirect
subcontractor or supplier), costs covered by any insurance carried by
Design/Builder, any contractor or any direct or lower tier subcontractor or
supplier, costs which would have been covered by the insurance required to be
carried by Design/Builder, a contractor or a direct or lower tier subcontractor
or supplier, and costs which would have been covered by insurance but for
failure of the Design/Builder, a contractor or direct or lower tier
subcontractor or supplier to properly submit, process or give notice of the
occurrence or claim; (k) costs of employee bonuses and executive bonuses whether
or not based in whole or in part on performance related to the Work; (1) costs
incurred or paid for recruiting employees (whether to third party recruiters or
to employees); (m) severance or similar payments on account of terminated
employees; (n) costs incurred after the Design/Builder’s application for final
payment; (o) costs of relocation or temporary living expenses; (q) costs of
commuting to or from the Project site or charges for vehicles used by
supervisory or administrative personnel; (p) amounts required to be paid by
Design/Builder for

 

21



--------------------------------------------------------------------------------

federal, state or local income or franchise taxes; (q) costs associated with
Design/Builder’s failure to (i) obtain any and all applicable permits that are
Design/Builder’s responsibility under the Contract Documents in a timely manner
or (ii) coordinate and schedule inspections and commissionings; (r) penalties,
extensions or fines imposed by any governmental authority caused by or arising
out of conduct of the Design/Builder, any contractor, any direct or lower tier
subcontractor or supplier, or any other party for whom the Design/Builder is
responsible; (s) any costs or expenses in connection with any indemnity provided
by Design/Builder pursuant to the Contract Documents; and (t) check processing
fees associated with the payment of contractors, vendors and other payees.

13.1.1.5 Cash discounts obtained on payments made by the Design/Builder shall
accrue to the Owner. Trade discounts, rebates, refunds and amounts received from
sales of surplus materials and equipment shall accrue to the Owner, and the
Design/Builder shall make provisions so that they can be obtained. Amounts that
accrue to the Owner in accordance with the provisions of this paragraph shall be
credited to the Owner as a deduction from the Cost of the Work. Discounts,
rebates, refunds or dividends, and a proportion of any volume rebates earned
with purchase of material charged to this Project, shall accrue to the Owner and
be credited to the Owner as a deduction from the Cost of the Work, and the
Design/Builder shall make provisions so that they can be obtained.

§ 13.2 REIMBURSABLE EXPENSES

§ 13.2.1 [Intentionally omitted.]

§ 13.2.2 [Intentionally omitted.]

§ 13.3 INTEREST PAYMENT

§ 13.3.1 The rate of interest for past due payments shall be as follows:

The applicable Base Rate of Bank of America or its successor plus three
percentage points.

(Usury Laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner’s and
Design/ Builder’s principal places of business, at the location of the Project
and elsewhere may affect the validity of this provision. Specific legal advice
should be obtained with respect to deletion, modification or other requirements,
such as written disclosures or waivers.)

ARTICLE 14 OTHER CONDITIONS AND SERVICES

The provisions of this Article 14 supersede any inconsistent provisions in the
Contract Documents.

§ 14.1 Design and Other Basic Services; Construction Documents.

§ 14.1.1 The Design/Builder shall cause the Architect, Engineer and/or other
design consultants duly licensed in the jurisdiction where the Project is
located to provide all services required to design and engineer the Project for
its intended purpose (including, without limitation, architectural design,
analysis of the Project’s compliance with applicable codes and regulations for
design and construction, structural systems design and engineering, plumbing
system design and engineering, fire protection systems design and engineering,
electrical systems design and engineering, and design and engineering of the
heating, ventilation and air conditioning system), each as necessary to obtain
all regulatory approvals for and to construct and occupy the Project for its
intended purpose. Such services shall be governed by this Part 2 Agreement even
though they are or have been (i) performed by the Architect or by a design
consultant or subcontractor retained by or through the Design/Builder and
(ii) performed prior to or after the date hereof. The Design/Builder shall cause
design services to be performed as necessary to enable the Design/Builder to
deliver a complete, fully functioning and operable Project to the Owner as
described herein. The Design/Builder shall not directly perform design or other
professional services for the Project that would be excluded from coverage under
the Design/Builder’s commercial general liability insurance policy.

§ 14.1.2 Supplementing the provisions of Section 3.2.3, each iteration of the
Construction Documents submitted to the Owner for approval shall show by
clouding all changes from the previous versions (including changes from the
preliminary design documents prepared prior to the execution of this Part 2
Agreement), and shall be accompanied by a statement from the Design/Builder or
the Architect delineating with specificity the nature and extent of all such
changes. The Construction Documents, when completed, will set forth in detail
all requirements for the construction and installation of the Project and will
be sufficiently complete so that a prudent contractor, following generally
accepted industry procedures, could undertake and complete the Project.

§ 14.1.3 Supplementing the provisions of Section 3.2.10, the Design/Builder
shall obtain as a Basic Service within the Guaranteed Maximum Price all
designated or required governmental inspections and all required certificates of
occupancy and operating permits for machinery and equipment included in the
Project.

 

22



--------------------------------------------------------------------------------

§ 14.1.4 Notwithstanding anything to the contrary, the Design/Builder shall
prepare and deliver to the Owner prior to final payment reproducible sets of the
Construction Documents (including drawings, specifications, addenda, Change
Orders, Construction Change Directives and other Modifications), in print and
electronic format acceptable to the Owner, showing (a) deviations from the
Construction Documents made during construction, (b) details in the Work not
previously shown, (c) changes to existing conditions or existing conditions
found to differ from those shown on the Construction Documents, (d) the actual
installed position of cable, equipment, piping, conduits, light switches,
electric fixtures, circuiting, ducts, dampers, access panels, openings, control
valves, drains, stub-outs and similar items, and (e) such other information as
the Owner may reasonably request (the “Record Documents”). This shall be done as
a Basic Service within the Guaranteed Maximum Price.

§ 14.1.5 Notwithstanding anything to the contrary, any services which are
required of the Design/Builder and its direct or lower tier consultants
(including the Architect) due to errors or omissions of the Design/Builder or
its direct or lower tier subcontractors or consultants shall not be considered
Additional Services or a Cost of the Work.

§ 14.2 Compliance with Laws. In the performance of its services hereunder, the
Design/Builder shall make a diligent investigation of all laws, statutes,
ordinances, building codes, rules and regulations applicable to the design and
construction of the Project (collectively, the “Laws”), including, without
limitation, requirements of the Americans With Disabilities Act, all as
interpreted and applied by governmental officials with jurisdiction over the
design and construction of the Project, and any energy efficiency requirements,
and shall prepare all Construction Documents and perform the Work in compliance
with all Laws, to the extent in force and effect at the time the Design/Builder
renders such services.

§ 14.3 Unit Prices and Allowances. Unit prices, if any, are listed in Exhibit E
attached hereto and made a part hereof. Allowances, if any, are listed in
Exhibit F attached hereto and made a part hereof. Unless otherwise provided in
the Contract Documents, unit prices cover and allowances include all design
fees, all costs of materials and equipment delivered at the site, all costs for
unloading and handling at the site, all labor and installation costs, all
required taxes, and all other required expenses, less applicable trade
discounts. The Guaranteed Maximum Price shall be increased or decreased, as
applicable, by the difference between the actual cost of the Work attributable
to the allowance items listed in Exhibit F and the aggregate of the amounts
specified in Exhibit F for such allowance items. If the Design/Builder
determines that the cost associated with any allowance item is likely to exceed
the corresponding allowance amount for such allowance item, the Design/Builder
shall promptly notify the Owner in writing before incurring such cost to allow
the Owner a reasonable opportunity to direct the redesign and/or reselection of
such allowance item to reduce the anticipated cost of furnishing or constructing
such item. Once the scope of any allowance item has been sufficiently identified
to allow the Design/Builder to procure such item, and the Design/Builder has
awarded subcontract(s) therefore in amounts approved by the Owner, the
adjustment (if any) to the Guaranteed Maximum Price on account of such allowance
item shall be established based on the amount(s) of the awarded subcontract(s)
and shall no longer be subject to further adjustment in accordance with this
paragraph.

§ 14.4 Changes.

§ 14.4.1 No change in the Work shall proceed and no claim for additional monies
or additional time for any extra Work will be valid unless such Work is done
pursuant to a written Change Order or Construction Change Directive.

§ 14.4.2 The Work included within the Guaranteed Maximum Price includes all
items shown on the Contract Documents and all other items which are reasonably
inferable from the Contract Documents or otherwise necessary to accomplish the
design intent of the Contract Documents. By executing this Part 2 Agreement, the
Design/Builder acknowledges and agrees that (a) the drawings, specifications,
requirements and other information and materials describing the Project existing
as of the date hereof and listed in Exhibit G attached hereto and made a part
hereof (the “Existing Design and Requirement Documents”) are anticipated to
require further development, (b) the Existing Design and Requirement Documents
describe the scope, construction requirements and design intent of the Work in
sufficient detail to enable the Design/Builder to establish firmly the
Guaranteed Maximum Price and the Contract Time, and (c) the Design/Builder has
provided in the Guaranteed Maximum Price and the Contract Time for such further
development consistent with the Existing Design and Requirement Documents or
reasonably inferable therefrom.

§ 14.4.3 The Design/Builder shall not be permitted to claim any adjustment in
the Guaranteed Maximum Price or the Contract Time in connection with any items
that do not constitute an Owner Discretionary Scope Change (as hereinafter
defined) or for which another provision of this Agreement entitles the
Design/Builder to an equitable adjustment or a Change Order. An “Owner
Discretionary Scope Change” means, and is limited to, a discretionary

 

23



--------------------------------------------------------------------------------

Scope Change (as hereinafter defined) directed by the Owner in writing after the
date of execution of this Part 2 Agreement which is not (i) dictated by legal
requirements or agreements with municipal authorities, (ii) adopted in order to
serve good construction practice or to satisfy any governmental official,
(iii) required to correct any error, inconsistency or omission in the
Construction Documents, or (iv) made to serve some other non-discretionary
purpose. A “Scope Change” is hereby deemed to mean Work which is not reasonably
inferable from the Existing Design and Requirement Documents or otherwise
necessary to accomplish the design intent of the Existing Design and Requirement
Documents to the extent such Work constitutes a change in the quantity, quality,
or kind of materials, finishes or equipment, a change in programmatic
requirements, or other substantial deviation from the design intent reflected in
the Existing Design and Requirement Documents. For the avoidance of all doubt,
and without limiting the generality of the foregoing, the Design/Builder shall
not be entitled to any increase in the Guaranteed Maximum Price or any extension
of the Contract Time due to errors, inconsistencies or omissions in the
Construction Documents or any other problems with the Construction Documents
(such as lack of construction feasibility, coordination, completeness or
internal consistency).

§ 14.4.4 Unit prices, if any, shall be set forth in Exhibit F. Unless otherwise
provided in the Contract Documents, unit prices shall cover the cost to the
Design/Builder of (1) materials and equipment delivered at the site and all
required taxes, less applicable trade discounts, and (2) unloading, handling and
installation costs; however, unit prices do not include the Fixed Fee therefor.
The GMP shall be adjusted by differences between the anticipated number of units
specified in Exhibit F by the actual number of units incorporated in the Work,
as verified by receipts.

§ 14.5 Contract Time.

§ 14.5.1 The Design/Builder shall perform and deliver the Work in accordance
with the schedule for the Work attached hereto as Exhibit B (as amended from
time to time with the written approval of the Owner or otherwise in accordance
with the Contract Documents, the “Construction Schedule”), shall achieve
Substantial Completion of the Work by the applicable Mandatory Substantial
Completion Date, and shall achieve satisfy all conditions to final payment
within thirty days following Substantial Completion Phase 2. The Construction
Schedule includes dates that are critical in ensuring the timely and orderly
completion of the Work in accordance with the Contract Documents. If, at any
time, the performance of the Work has not progressed or reached the level of
completion required by the Construction Schedule (as extended for permitted
extensions of the Contract Time to which the Design/Builder is entitled), the
Owner shall have the right to compel the Design/Builder to take corrective
measures to expedite the progress of the Work, including, without limitation,
(i) working additional shifts or overtime and/or (ii) supplying additional
manpower, equipment and facilities (collectively, “Acceleration Measures”)
unless the Design/Builder demonstrates to the Owner’s reasonable satisfaction
that the Design/Builder is likely to achieve Substantial Completion of all
portions of the Work for the applicable Phase by the date(s) therefor specified
in the Contract Documents and Construction Schedule. Such Acceleration Measures
shall be performed at no additional cost to the Owner and shall continue until
the progress of the Work complies with the level of completion required by the
Construction Schedule. The Design/Builder shall not be entitled to any
adjustment in the GMP in connection with Acceleration Measures required by the
Owner to maintain the progress required by the Construction Schedule (as
extended for permitted extensions of the Contract Time).

§ 14.5.2 The Design/Builder acknowledges and agrees that, notwithstanding
anything to the contrary: (i) no adjustments to the Contract Time shall be made
unless events described in Section 4.5 shall have the effect of actually
delaying completion of components of the Work on the critical path indicated in
the Construction Schedule; (ii) adjustments to the Contract Time will be
permitted in connection with any such delay only to the extent such delay (1) is
not caused, or could not have been avoided, by the Design/Builder without
additional costs (unless the Owner agrees in writing to cover such additional
costs), (2) could not be limited or avoided by the Design/Builder’s timely
notice to the Owner of the delay, and (3) has no concurrent or contributing
cause for which the Design/Builder would not be entitled to an extension of the
Contract Time; (iii) any extension in the Construction Schedule or Contract Time
shall be net of any then-available contingency or “float” time included in the
Construction Schedule; and (iv) the Design/Builder shall not be entitled to any
extension of the Contract Time or any increase in the Guaranteed Maximum Price
on account of any labor action directed at the Design/Builder, any direct or
lower tier design consultant, contractor, subcontractor, supplier or any other
party for whom the Design/Builder is responsible.

§ 14.5.3 If any events entitle the Design/Builder to an extension of the
Contract Time, the sole remedy of the Design/Builder shall be such extension of
the Contract Time and the Design/Builder shall not be entitled to any adjustment
of the Guaranteed Maximum Price, except as otherwise provided in the following
sentence. If and to the extent that the Contract Time is extended on account of
Compensable Delay Occurrences only, the Guaranteed Maximum Price shall be
increased by the Design/Builder’s reasonable and verified additional costs of
performing

 

24



--------------------------------------------------------------------------------

the Work to the extent directly and solely attributable to extensions of the
Contract Time on account Compensable Delay Occurrences. As used herein, the term
“Compensable Delay Occurrences” means, and is limited to, permitted extensions
of the Contract Time to the extent attributable to: (i) wrongful or negligent
acts or omissions of the Owner (excluding those acts or omissions taken in the
exercise of rights under the Contract Documents); and (ii) Owner Discretionary
Scope Changes.

§ 14.5.4 The Design/Builder acknowledges and agrees that if the Design/Builder
fails to achieve Substantial Completion of the Work on or before the applicable
Mandatory Substantial Completion Date (a) the Owner will sustain damages, the
exact amount of which are difficult to ascertain at this time, and (b) the Owner
shall be entitled to retain or recover from the Design/Builder, as liquidated
damages solely for delayed Substantial Completion of either Phase of the Work
and not as a penalty, (a) One Thousand Dollars ($1,000) for each calendar day
commencing on the twenty-second (22nd) day after the Mandatory Phase 1
Substantial Completion Date and continuing each calendar day thereafter until
the date that Substantial Completion of Phase 1 has been achieved and (b) One
Thousand Dollars ($1,000) for each calendar day commencing on the twenty-second
(22nd) day after the Mandatory Phase 2 Substantial Completion Date and
continuing each calendar day thereafter until the date that Substantial
Completion of Phase 2 has been achieved. Such liquidated damages are hereby
agreed to be (i) a reasonable pre-estimate of damages the Owner will incur as a
result of delayed Substantial Completion of each Phase of the Work, and (ii) the
Owner’s sole and exclusive damage remedy on account of the Design/Builder’s
delay in achieving Substantial Completion of each Phase of the Work, except as
otherwise provided in this Section. Such liquidated damages are not intended to
cover, and shall not limit the Owner’s remedies against the Design/Builder
attributable to, any cause other than a delay in achieving Substantial
Completion of the Work.

§ 14.6 Completion of the Work.

§ 14.6.1 Supplementing the provisions of Section 4.3, the Owner and the
Design/Builder agree that all of the following must be satisfied in order for
the Work or designated portion thereof to be sufficiently complete in accordance
with the Contract Documents so the Owner can occupy or utilize the Work for its
intended use: (a) all Project systems included in the Work are operational as
designed and specified; (b) all building systems have been successfully
started-up and balanced, and reports therefor have been issued and accepted by
the Owner; (c) all designated or required governmental inspections have been
successfully completed (including, without limitation, all trade inspections,
final Fire Marshall inspection, building inspection), and certificates of
occupancy have been obtained, in each case to the extent required to occupy and
use the Project for its intended use; and (d) all finishes required by the
Contract Documents are in place except for Punchlist items which do not
materially detract from the utility of the Project as intended, the completion
or correction of which shall not interfere in any material respect with the
beneficial use and occupancy of the Project as intended.

§ 14.6.2 Subject to compliance with all requirements of the Contract Documents
and to the submission of Applications for Payment with supporting materials as
required thereby and M.G.L c.149, Section 29F (“Retainage Law”) (which
Applications for Payment may be submitted for the purposes of the payment of
retainage following the expiration of sixty (60) days after (i) the date of
Substantial Completion of the entire Project as determined under the Contract
Documents or (ii) in the case of a dispute with respect to the SC Notice, final
and binding resolution of such dispute), the Owner shall, within thirty
(30) days following submission of the applicable Application for Payment,
release to the Design/Builder all retainage then held less the sum of: (a) for
incomplete, incorrect or missing deliverables, the greater of (1) the value
assigned to such deliverables in the schedule of values for the Project or
(2) the reasonable value of the deliverables (which, in the case of this clause
(2), shall not exceed 2.5% of the final Guaranteed Maximum Price); plus (b) for
incomplete or defective work, one hundred fifty percent (150%) of the reasonable
cost to complete or correct such items; plus (c) for any outstanding claims, the
reasonable value of such claims plus costs and attorneys’ fees. For the
avoidance of doubt, the Owner shall not be required to release at Substantial
Completion of the entire Project any amounts for services and Work not then
complete (including, without limitation, a reasonable portion of the Guaranteed
Maximum Price attributable to construction administration services and Work
required to be performed by the Design/Builder following Substantial Completion
of the entire Project).

§ 14.6.3 Not later than fourteen (14) days after the Design/Builder believes
that Substantial Completion of each Phase of the Work has been reached, the
Design/Builder shall submit to the Owner a notice of Substantial Completion (an
“SC Notice”) for the applicable Phase, substantially in the form required by the
Retainage Law, stating the date on which the Design/Builder asserts that
Substantial Completion of the applicable Phase of the Work was achieved. In
transmitting such notice to the Owner, and in order to be effective for all
purposes (including for triggering the fourteen (14) day review period under the
Retainage Law), the transmittal shall prominently state in capital letters the
following: “THE OWNER MUST ACCEPT OR REJECT THIS NOTICE OF SUBSTANTIAL
COMPLETION WITHIN 14 DAYS OF RECEIPT. UNLESS THE OWNER REJECTS THIS NOTICE BY
GIVING THE DESIGN/BUILDER NOTICE OF THE FACTUAL AND CONTRACTUAL BASIS FOR
REJECTION AND CERTIFYING THE SAME AS MADE IN GOOD FAITH WITHIN SUCH 14 DAY
PERIOD, THE OWNER SHALL BE DEEMED TO HAVE ACCEPTED THIS NOTICE.”

 

25



--------------------------------------------------------------------------------

§ 14.6.4 Simultaneously with the submission by the Design/Builder to the Owner
of the SC Notice, the Design/Builder shall prepare and submit to the Owner (i) a
comprehensive list of incomplete or defective Work for the applicable Phase
together with the Design/Builder’s estimated value of completing or correcting
such Work and (ii) all certificates of occupancy, permits and approvals referred
to in the Contract Documents for the applicable Phase. The Owner shall have the
right to modify and supplement such list of items and to modify or, for items
added by the Owner, establish, the estimated value of completing or correcting
such Work. Not later than fourteen (14) days after the express or deemed
acceptance of the SC Notice or, in the case of a dispute, final and binding
resolution of the dispute, the Owner shall submit to the Design/Builder a
written list, certified by the Owner as made in good faith, describing all
incomplete or defective Work items for the applicable Phase (as modified and
delivered by the Owner to the Design/Builder pursuant to this paragraph, the
“Punchlist”) and deliverables then required of the Design/Builder under the
Contract Documents and the values assigned to such Punchlist and deliverables,
which shall not exceed the limitations provided in the Retainage Law. The
failure to include any items on the Punchlist does not alter the responsibility
of the Design/Builder to complete all Work in accordance with the Contract
Documents.

§ 14.6.5 Upon receipt of the SC Notice, the Owner will make an inspection to
determine whether the Work or designated portion thereof is Substantially
Complete. The Owner shall accept or reject the SC Notice within fourteen
(14) days of receipt of the SC Notice. The Owner shall indicate its acceptance
by signing the SC Notice in the space provided and shall deliver the signed SC
Notice to the Design/Builder within the same 14-day period. If the Owner rejects
the SC Notice, the Owner shall, within fourteen (14) days of receipt of the SC
Notice, notify the Design/Builder in writing of the rejection and include in the
rejection the factual and contractual basis for the rejection and a
certification that the rejection is made in good faith. If the Design/Builder
shall dispute such rejection of the SC Notice, such rejection shall be subject
to dispute resolution in accordance with the dispute resolution provisions of
this Agreement, which, notwithstanding any provision in the Contract Documents
to the contrary, shall be commenced by the Design/Builder within seven (7) days
of receipt of the rejection by the Owner of the SC Notice. The Design/Builder
and Owner shall prosecute any such dispute resolution diligently, expeditiously
and in good faith. Upon acceptance of an SC Notice by the Owner, the date of
Substantial Completion of the Work for the applicable Phase shall be the date
stated in the Design/Builder’s notice for all purposes (but only for purposes)
of the Retainage Law and the acceptance shall be final and binding on the Owner
and its successors and assignees for all purposes (but only for purposes) of the
Retainage Law. If the Design/Builder does not dispute such rejection of the SC
Notice, the Design/Builder shall complete or correct the factual and contractual
basis for the Owner’s rejection, whereupon the process specified in this
paragraph shall be repeated. Notwithstanding anything to the contrary, the
Owner’s acceptance or deemed acceptance of the SC Notice shall not limit or
preclude the effect of any warranty, guarantee or other obligation on the part
of the Design/Builder or any third party to repair, replace or correct defective
Work after substantial or final completion, including without limitation,
warranties and obligations set forth in the Contract Documents or in third party
contracts, all of which shall remain in full force and effect after such
acceptance or deemed acceptance.

§ 14.6.6 When Substantial Completion of the Work or designated portion thereof
has been achieved, the Design/Builder will prepare and submit to the Owner for
acceptance or rejection a Certificate of Substantial Completion that shall state
the date of Substantial Completion of the applicable Phase, shall establish
responsibilities of the Owner and Design/Builder for security, maintenance,
heat, utilities, damage to the Work and insurance, and shall fix the time within
which the Design/Builder shall finish all items on the Punchlist. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof set forth in the
Certificate of Substantial Completion as accepted and executed by the Owner
unless otherwise provided in the Certificate of Substantial Completion (without
regard to any date set forth in an SC Notice or otherwise determined for
purposes of the Retainage Law). The Certificate of Substantial Completion
prepared by the Design/Builder shall be submitted to the Owner for the Owner’s
written acceptance. Similarly, the date of Substantial Completion of the Work
for each Phase for purposes of determining whether Substantial Completion of the
Work was achieved on or before the Mandatory Phase 1 Substantial Completion Date
and Mandatory Phase 2 Substantial Completion Date and, if not, any damages
arising therefrom, shall be the date of Substantial Completion of the Work for
the applicable Phase set forth in the Certificate of Substantial Completion
accepted by the Owner in writing, without regard to any date set forth in an SC
Notice or otherwise determined for purposes of the Retainage Law (without regard
to any date set forth in an SC Notice or otherwise determined for purposes of
the Retainage Law).

 

26



--------------------------------------------------------------------------------

§ 14.6.7 The Design/Builder shall achieve final completion of the Work not later
than thirty (30) consecutive calendar days (or as otherwise agreed to by the
Owner) following the date of Substantial Completion of the entire Project. Final
completion of the Work shall not be deemed to have occurred, and final payment
shall not become due and payable unless and until, all Work has been fully
completed and Design/Builder has delivered to Owner, and Owner has approved, the
following items: (1) conditional final lien waivers from Design/Builder, all
Subcontractors and all suppliers (and, to the extent required by the Owner or
the Landlord, each lower tier subcontractor and supplier) in form and substance
satisfactory to the Owner demonstrating receipt by such parties of all prior
payments and confirming that the only outstanding amounts payable with respect
to the Work are amounts to be paid out of the final payment; and (2) the
As-Built Documents and Operating Manuals. As an additional condition to be
satisfied prior to final payment, the Design/Builder’s personnel or
Subcontractors’ or suppliers’ personnel, as appropriate, shall provide the
property management and operations personnel at the Property with training in
the operation and maintenance of building systems and controls installed as part
of the Work.

§ 14.7 Subcontractors and Design Consultants.

§ 14.7.1 Following the execution of this Part 2 Agreement, the Design/Builder,
with the participation of the Owner, shall select design consultants,
subcontractors and suppliers who shall provide design services, labor, equipment
and materials related to completion of the Work. The agreements between the
Design/Builder and its subcontractors and design consultants, and any subsequent
modifications, shall (a) be in writing, (b) allow the assignment described in
Section 14.7.3 hereof and (c) allow termination without penalty or premium in
the event of any termination of the Design/Builder’s services for the Project.
These agreements, including financial arrangements with respect to the Project,
shall be promptly and fully disclosed to the Owner upon request. The
Design/Builder shall not employ design consultants or subcontractors in the
performance of the design and/or construction services under the Contract
Documents without the prior written approval of the Owner as to each such design
consultant and subcontractor, nor shall the Design/Builder’s design or
construction responsibilities under the Contract Documents be delegated, without
the prior written approval of the Owner. The Design/Builder shall remain
responsible for the quality and timeliness of performance of all subcontractors
and design consultants. All subcontractors and design consultants shall be
qualified and properly licensed to perform the design and construction services.
The Design/Builder shall be responsible for all acts and omissions of the
Design/Builder, its subcontractors and design consultants (including their
respective agents and employees), and all other persons performing any portion
of the Design/Builder’s obligations under the Contract Documents.

§ 14.7.2 Supplementing the provisions of Sections 1.2.3 and 3.1.1, (a) the Owner
shall be an intended third-party beneficiary of the services performed by the
Design/Builder’s design consultants (including the Architect), subcontractors
and all parties providing labor, materials or services for the Project and
(b) the contractual obligations of such persons or entities shall be undertaken
and performed in the interest of the Design/Builder and the Owner.

§ 14.7.3 Each agreement between the Design/Builder and a subcontractor or design
consultant is assigned by the Design/Builder to the Owner, provided that such
assignment is effective only after termination of the Design/Builder’s services
with respect to the Project by the Owner and only for those agreements which the
Owner accepts by notifying the Design/Builder and the applicable subcontractor
or design consultant in writing. The Owner shall have no liability to any
subcontractor or design consultant under an assigned agreement for obligations
arising prior to the effectiveness of any such assignment.

§ 14.8 Liens. In the event that any direct or indirect subcontractor, supplier
or any other party for whom the Design/Builder is responsible establishes a lien
against the Project and/or the Project site, the Design/Builder shall, within
five (5) days of receipt of notice from the Owner regarding such lien, cause the
lien to be discharged (either by obtaining and recording a lien discharge bond
from a surety and in a form acceptable to the Owner or otherwise) at no cost to
the Owner, except to the extent any such lien is attributable to the Owner’s
failure to pay undisputed amounts as and when due under the Contract Documents
(other than amounts for which withholding is permitted under the Contract
Documents). The Owner shall have the right to withhold all payment of 200% of
the amount of the lien to the Design/Builder until the lien is discharged. The
Owner may either (a) apply amounts so withheld to discharging such lien or
(b) retain such amounts until such lien is discharged or released by the
Design/Builder or the lienor, and shall thereafter credit to the Design/Builder
any amounts remaining after payment of the fees and expenses the Owner incurs in
connection with such lien. The Design/Builder agrees to indemnify and hold
harmless the Owner from all costs and expenses incurred by the Owner in
connection with such liens, except to the extent any such lien is attributable
to the Owner’s failure to pay undisputed amounts as and when due under the
Contract Documents (other than amounts for which withholding is permitted under
the Contract Documents).

 

27



--------------------------------------------------------------------------------

§ 14.9 Supervision. The Design/Builder shall employ a competent project manager
and superintendent (individually and collectively the “Management Staff) and
necessary competent assistants who shall be in attendance at the jobsite at
reasonable times during the progress of the Work. The Design/Builder shall
employ, and the Management Staff shall include, a competent superintendent and
necessary assistants who shall be in attendance at the Project site during
performance of the Work. The project manager shall be approved by the Owner. The
Design/Builder’s project manager shall have full authority to act on behalf of
the Design/Builder. The Design/Builder shall authorize the project manager to
receive and act on the Design/Builder’s behalf upon instructions from the Owner
given pursuant to the Contract Documents. The project manager shall represent
the Design/Builder, and written communications given to him or her shall be as
binding as if given to the Design/Builder.

§ 14.10 Lease. The Design/Builder acknowledges that the Work is to be performed
in premises subleased by Owner from Novartis Institutes for Biomedical Research,
Inc. pursuant to a prime lease with ARE-Tech Square, LLC (collectively,
“Landlord”). Notwithstanding anything to the contrary in the Contract Documents,
the Design/Builder acknowledges and agrees that: (a) the Design/Builder shall
comply, and shall cause the Architect, Engineer, and all direct and lower tier
subcontractors and suppliers to comply, with any requirements, rules or
procedures imposed by Landlord, a copy of which are attached hereto as Exhibit L
which relate to the design of the Project or performance of the Work or payment
for the Work with no increase in the Guaranteed Maximum Price or extension of
the Contract Time (including, without limitation, any requirement that
subcontractors or suppliers be approved by Landlord); (b) Landlord, and not the
Owner, shall be providing property insurance for the building where the Project
is located, which property insurance shall include only the coverages and
limits, and shall be subject to the terms and conditions, actually carried by
the Landlord; (c) the Design/Builder shall cooperate with the Owner in
connection with the Owner’s efforts to satisfy any requirements imposed upon the
Owner by Landlord in connection with the Work or payment for the Work with no
increase in the Guaranteed Maximum Price or extension of the Contract Time,
which cooperation shall include, without limitation, executing and delivering
such certificates and other documentation as may be required by Landlord, (d) it
shall consent to and required its Subcontractors and suppliers to consent to,
and execute all documents reasonably requested by the Owner in connection with,
the assignment of the Contract, the Drawings and Specifications and warranties
associated with the Work to the Landlord, (e) reasonably cooperate with the
Owner in obtaining the Landlord’s prior approval of proposed Subcontractors
before Design/Builder executes a subcontract with the same and
(f) Design/Builder shall not engage any Subcontractor (of any tier) that will
create any difficult, whether in the nature of a labor dispute or otherwise,
with separate contractors engaged by the Owner or the Landlord. The Landlord may
appoint a representative which shall have the right to inspect, or designate an
agent to inspect, the Work. Without limiting the generality of the foregoing,
the Design/Builder shall:

 

  .1

Deliver a copy of the proposed Construction Documents to the Landlord for its
review, comment and/or approval, provide for at least ten (10) days to receive
such comments or approval from the Landlord and incorporate comments from the
Landlord (as directed by the Owner) in the proposed Construction Documents.

 

  .2

Prior to commencing the Work, deliver the following to the Owner for the benefit
of the Landlord (a) a copy of the building permit to the Landlord, (b) a
construction schedule with detail reasonably acceptable to the Landlord, (c) a
list identifying for itself and each Subcontractor (i) the name, (ii) address,
(iii) telephone number, (iv) trade, and (v) union affiliation, (d) the name and
telephone number of each member of the Design/Builder’s Management Staff,
(e) proof of insurance required by this Part 2 Agreement, and (e) notice of any
ongoing or threatened labor dispute.

 

  .3

Design/Builder shall, and cause all persons entering the Project site, including
employees of the Architect, Engineer, Subcontractors (of any tier) and
suppliers, to adhere to any and all security and confidentiality requirements of
the Landlord.

 

  .4

Within 24 hours of any injury during the course of the Work, the Design/Builder
shall provide a written report to the Landlord (or its designated property
manager) with details reasonably acceptable to the Landlord;

 

  .5

Upon achieving Substantial Completion of each Phase of the Work, the
Design/Builder shall deliver to the Owner for the Landlord’s benefit a copy of a
Certificate of Substantial Completion for such Phase on the current version of
the AIA Document G704.

 

  .6

With the Design/Builder’s final application for payment, deliver to the Owner
for the Landlord’s benefit (a) one (1) hard copy and two (2) electronic copies
(in a format reasonably acceptable to the Landlord) of the final As-Build
Documents, Operation and Maintenance Manuals and warranties, and (b) the final
Certificate of Occupancy.

 

  .7

Within thirty (30) days of receipt of final payment, deliver to the Landlord a
final, unconditional waiver of lien from itself, the Architect, the Engineer,
and each first tier Subcontractor on a form reasonably satisfactory to the
Landlord.

 

28



--------------------------------------------------------------------------------

§ 14.11 Design/Builder’s Insurance.

§ 14.11.1 Supplementing Article 7 of this Agreement, the Design/Builder shall
procure and maintain, at the Design/Builder’s expense, the following insurance
coverages (which insurance shall be placed with insurance companies having an AM
Best’s Rating of A or better and a Financial Size Category of X or larger and
which are licensed to do business in the state where the Project is located):

(a) Workers’ Compensation Insurance as required by law and Employer’s Liability
Insurance with minimum limits of $1,000,000 each accident for Bodily Injury by
Accident, $1,000,000 each employee for Bodily Injury by Disease, and $1,000,000
policy limit for Bodily Injury by Disease. Such insurance shall be endorsed to
include Other States Coverage and to include a Waiver of Our Right to Recover
from Others Endorsement in favor of the Owner.

(b) Commercial General Liability Insurance, including coverage for
Premises-Operations (including X-C-U), Independent Design/Builders’ Protective,
Products-Completed Operations, Blanket Contractual Liability, Personal Injury
and Broad Form Property Damage (including coverage for Explosion, Collapse and
Underground hazards), and including Cross Liability and Severability of
Interests, with the following minimum limits:

 

  (i)

$1,000,000 Each Occurrence;

 

  (ii)

$2,000,000 General Aggregate;

 

  (iii)

$1,000,000 Personal and Advertising Injury; and

 

  (iv)

$2,000,000 Products-Completed Operations Aggregate.

Such policy shall be endorsed to have the General Aggregate on a per project
basis. The Contractual Liability Insurance shall include coverage sufficient to
meet the obligations in this Agreement.

(c) Automobile Liability Insurance (covering all owned, non-owned and hired
vehicles) for bodily injury and property damage with a minimum limit of
$1,000,000 combined single limit per accident.

(d) Umbrella Liability Insurance (excess of primary commercial general
liability, automobile liability and employer’s liability insurance) with a
minimum limit of $25,000,000 each occurrence and $45,000,000 annual aggregate.

(e) Pollution Liability Insurance covering liability of the Design/Builder
arising out of any sudden and/or non-sudden pollution or impairment of the
environment, including clean-up costs and defense, that arise from the
operations under Contract (whether by the Design/Builder or a direct or lower
tier Subcontractor). Coverage under this policy shall have a limit of liability
of not less than $5,000,000 each occurrence and $5,000,000 aggregate, with no
exclusion or sublimit for mold and no sunset clause. Coverages under this policy
shall also include, without limitation, emergency response costs, transportation
coverage and non-owned disposal site (NODS) coverage.

(f) Professional Liability Insurance covering the liability of the
Design/Builder for any and all errors or omissions committed in the performance
of the Work. The coverage shall be maintained during the entire term of the
operations, and for at least six (6) years following completion of the Project.
The policy shall have limits of liability of not less than $1,000,000 per claim
and in the annual aggregate, with no exclusion or sublimit for mold, and with
limits reinstated annually.

(g) All Risk Property Insurance covering physical loss or damage to all property
of the Design/Builder used in the performance of the Work. The policy shall have
limits of liability adequate to cover all property of the Design/Builder
(including personal property of others in Design/Builder’s care, custody, or
control) and shall include a waiver of subrogation against the Owner.

§ 14.11.2 The Design/Builder shall require the Architect, Engineers and all
direct and lower tier contractors to comply with the identical insurance
requirements as required of Design/Builder under clauses (a), (b), (c), (d) and
(g) above and meeting the corresponding requirements of Sections 14.11.2 through
14.11.5 below; provided, however, that (i) the minimum limits of the Employer’s
Liability Insurance to be maintained by the Architect, Engineers and all direct
and lower tier contractors shall be not less than $500,000 each accident for
Bodily Injury by accident, $500,000 each employee for Bodily Injury by disease,
and $500,000 policy limit for Bodily Injury by disease, (ii) the Commercial
General Liability Insurance, alone or in combination with Umbrella Liability
Insurance to be maintained by Subcontractors shall have limits of not less than
$5,000,000 each occurrence and $5,000,000 annual aggregate unless otherwise
approved by Owner in writing, (iii) the Design/Builder shall also cause the
Architect, Engineers and any other contractors providing design, engineering or
other professional services for the Project to carry Professional Liability
Insurance with limits of liability of not less than $1,000,000 per claim and in

 

29



--------------------------------------------------------------------------------

the annual aggregate with limits reinstated annually for at least six (6) years
following completion of the Project; and (v) the Design/Builder shall cause any
contractor transporting or disposing of hazardous materials or waste, as well as
any disposal site operator, to carry adequate levels of pollution legal
liability insurance naming the Owner and Landlord as an additional insured
(complying with the terms of Section 14.11.4).

§ 14.11.3 All insurance shall be written on an occurrence basis. The “other
insurance” clause shall be deleted from each policy of insurance carried by the
Design/Builder and the Architect, Engineers and any other contractors so as to
make it clear that the coverage of such policy is primary and any coverage under
any policy or policies of insurance held by the Owner or any other Indemnitee or
additional insured is secondary. Each policy of insurance carried by the
Design/Builder shall be endorsed to provide a separate general aggregate limit
for the Work performed under this Contract, and will, by its terms, specifically
cover the entire term of this Contract. Coverages shall be maintained without
interruption from the date of commencement of the Work until the date of final
payment and, if later, termination of any coverage required to be maintained
after final payment, and, with respect to the Design/Builder’s completed
operations coverage, for a minimum period equal to the greater of (a) the period
under which a claim can be asserted under the applicable statutes of limitations
and/or repose or (b) six (6) years after final payment. Each policy shall
include an endorsement requiring that the insurance company give written notice
to Owner at least thirty (30) days prior to the modification, cancellation,
non-renewal or reduction in the coverage limits of such policy. The liability
policies shall include a contractual liability endorsement covering the
indemnification obligations under the Contract Documents.

§ 14.11.4 The Owner, Landlord, Alexandria Real Estate Equities, Inc., any lender
or mortgagee with respect to the property or building affiliated with the
Project, any project manager or property manager engaged by the Owner or
Landlord and each of their respective trustees, officers, directors, members,
managers, partners, shareholders, employees, agents and representatives, and
such other persons designated by the Owner from time to time, and anyone else
acting for or on behalf of any of them (using CG2010 (11/85) or equivalent,
which includes coverage for each additional insured for ongoing operations and
completed operations equal to the full policy limits) on all insurance policies
required hereunder (except Workers’ Compensation and Professional Liability
Insurance), on a primary and non-contributory basis. In the event that the
Design/Builder has in force any insurance coverage with coverages broader and/or
limits higher than the minimum coverage amounts specified hereunder, (1) such
broader and higher limits shall insure and be available to all additional
insureds and (2) this Contract shall be deemed to require such broader and
higher limits. The Design/Builder shall, upon demand, provide the Owner with
proof that the insurance requirements have been met, which shall be in the form
of either insurance policies or certificates of insurance (Accord Form 27) as
directed by, and in form and substance reasonably acceptable to, the Owner.
Renewal certificates for all policies that expire during the term of this
Contract must also be provided at least thirty (30) days prior to each policy’s
respective expiration. Nothing in this Section, or any failure of Design/Builder
to secure required coverages or otherwise comply with the insurance provisions
of the Contract Documents, shall modify or limit the Design/Builder’s liability
or other obligations under the Contract Documents. In the event of any failure
by Design/Builder to comply with the insurance requirements of the Contract
Documents, Owner may, without any obligation to do so and without compromising
or waiving any right or remedy at law or in equity, purchase such insurance at
Design/Builder’s expense. Any purchase of insurance by the Owner shall not
relieve or excuse the Design/Builder from its obligation to obtain and maintain
such insurance amounts and coverages. No deductible or self-retention amount in
any insurance required to be carried by the Design/Builder hereunder shall apply
to the Owner or any other additional insured. If, despite the preceding
sentence, any deductible or self-insured retention amount in any such insurance
does apply to the Owner or any other additional insured, the Design/Builder
shall be required to fund the cost of such deductible or self-insured retention.

§ 14.11.5 Notwithstanding anything to the contrary in the Contract Documents,
the Design/Builder, the Architect, Engineers and any other contractors,
collectively and individually hereby waive all rights of recovery (including
rights of subrogation) against the Owner and each other additional insured, and
the trustees, beneficiaries, officers, directors, shareholders, members,
managers, partners, principals, employees and agents of any of them, and their
respective agents, representatives and servants, for any claim, injury, loss or
damage arising from any occurrence that (1) is covered by any insurance
maintained by the Design/Builder the Architect, Engineers, contractor or
(2) would have been covered by any insurance required to be maintained by the
Design/Builder the Architect, Engineers, contractor under the Contract
Documents. All of the Design/Builder’s insurance policies and the policies the
Architect, Engineers, contractor shall include a waiver of subrogation clause or
endorsement denying to the insurer rights of subrogation against the Owner and
such other parties. The provisions of this paragraph shall be deemed
incorporated into each subcontract to the extent necessary to achieve the result
intended.

 

30



--------------------------------------------------------------------------------

§ 14.12 Owner’s Insurance. Notwithstanding anything to the contrary in the
Contract Documents: (a) the Owner’s property insurance shall not be required to
cover portions of the Work stored off site or portions of the Work in transit;
(b) the Owner shall have the sole right to adjust and settle claims with its
property insurers and shall have no obligation to post any bond for performance
of its duties; (c) although the Owner shall be required to act in good faith in
adjusting any claims with its property insurers and thereafter applying any
insurance proceeds received from its property insurers, the Owner shall not be a
fiduciary of the Design/Builder or any subcontractor or design consultant;
(d) the Design/Builder (and not the Owner) shall be required to pay for all
losses within deductibles for all causes other than Acts of God (which
deductible shall not exceed $2,500 per occurrence); (e) any liability insurance
maintained by the Owner is and shall be secondary to and excess of any insurance
maintained by the Design/Builder or any subcontractor or design consultant; and
(f) the Owner may satisfy its obligation to deliver evidence of the property
insurance by delivering certificates of insurance rather than copies of the
underlying insurance policies.

§ 14.13 Key Personnel. The following members of the Design/Builder’s staff
assigned to and primarily responsible for supervising and/or performing the Work
have been presented by the Design/Builder to, and approved by, the Owner:

 

Name

  

                         Position                        

Keith Kerr    Project Manager Matt Birmingham    Project Superintendent

Such key members of the Design/Builder’s staff shall not be changed without the
written consent of the Owner, unless such person becomes unable to perform his
or her duties due to death, disability or termination of employment, or unless
the Owner requests removal. If a key member is no longer capable of performing,
or is removed by the Owner, the Owner and the Design/Builder shall agree on a
mutually acceptable substitute.

§14.14 [Intentionally omitted.]

§ 14.15 Owner’s Audit Rights. The Design/Builder shall keep full and detailed
accounts and exercise such controls as may be necessary for proper financial
management under this Part 2 Agreement, and the accounting and control systems
shall be satisfactory to the Owner. The Owner or its representatives shall have
the right to audit, examine, and copy, at reasonable times and places, all
records, books, correspondence, instructions, drawings, receipts, subcontracts,
purchase orders, vouchers, memoranda and other data relating to this Part 2
Agreement, the Project and the Work, and the Design/Builder shall preserve these
for a period of three (3) years after final payment, or for such longer period
as may be required by law; provided, however, that such right shall be limited
to the extent Owner deems necessary to determine or confirm matters relating to
any adjustment to the Guaranteed Maximum Price (whether arising from changes in
the Work or otherwise) or the cost of any Work performed on a cost plus or time
and materials basis. The Design/Builder shall require the Architect, Engineers
and all contractors to comply with the provision of this Section 14.15 by
insertion of the provisions hereof in each subcontractor; provided, however,
that the Owner’s right to review and audit records of lump sum subcontractors
shall be limited to the extent necessary to confirm adjustments in the
subcontract amounts or for any work performed on a cost plus or time and
material basis. If any inspection or audit by the Owner reveals an overcharge,
the Design/Builder shall pay the Owner upon demand an amount equal to such
overcharge, as reimbursement for said overcharge (whether before or after final
payment).

§ 14.16 [Intentionally omitted].

§ 14.17 Certificates. The Design/Builder shall, upon the request of the Owner
and without additional consideration, execute and/or deliver (and cause any
subcontractor or design consultant to execute or deliver) any certificates
reasonably requested in connection with the financing, leasing, permitting or
development of the Project (including, without limitation, certifications
regarding the compliance of the Project with all applicable codes, ordinances,
rules and regulations of all public authorities having jurisdiction over the
Project, such as building code and life safety code); provided, however, that
Design/Builder will not be required to execute certificates that would require
knowledge, services or responsibilities beyond the scope of this Part 2
Agreement.

§ 14.18 Reproduction of Construction Documents. The Design/Builder shall provide
the Owner with three hard copy and one electronic copy of the complete set of
the Construction Documents. The Design/Builder shall arrange for the
reproduction of the Contract Documents and Construction Documents as necessary,
and the cost of such reproduction shall be included within the Guaranteed
Maximum Price.

 

31



--------------------------------------------------------------------------------

§ 14.19 Non-Recourse. No partner, member, manager, shareholder, director,
officer, agent, representative or employee of the Owner or Design/Builder, or
any of the foregoing shall have any personal liability arising out of the
Contract Documents or the Project.

§ 14.20 Owner’s Representative; Design/Builder’s Representative. The Owner shall
designate in writing a representative who shall have express authority to bind
the Owner with respect to all matters requiring the Owner’s approval or
authorization (the “Owner’s Representative”). Notwithstanding anything to the
contrary: (a) no party (including, without limitation, any project manager
selected by the Owner) other than the person(s) designated as Owner’s
Representative(s) from time to time shall have authority to take any action,
make any agreement, give any instruction or otherwise make any commitment on the
Owner’s behalf that would result in (i) an increase of the Guaranteed Maximum
Price, (ii) an extension of the Contact Time or (iii) a change in the scope of
the Work; and (b) whenever any approval, assent, consent or commitment of the
Owner is requested or required with respect to the items listed in the foregoing
clause (a) of this sentence, the approval, assent, consent or commitment must be
in writing and signed by one of the person(s) designated as the Owner’s
Representative(s) from time to time. The Owner shall have the right to change
any such Owner’s Representative(s) and/or add additional Owner’s
Representative(s) by written notice to the Design/Builder.

§ 14.21 Notices. Any notice provided for herein shall be in writing and shall be
delivered by hand or sent by certified mail (return receipt requested) or a
nationally recognized delivery service that obtains delivery receipts. Notices
to the Owner shall be sent to the Owner’s Representative (at the address
specified for the Owner’s Representative in this Part 2 Agreement), with copies
to:

Magenta Therapeutics, Inc.

50 Hampshire Street, 8th Floor

Cambridge, MA 02139

Attn: Chief Legal Officer

Notices to the Design/Builder shall be sent to the Design/Builder at the address
for the Design/Builder’s Representative specified in this Part 2 Agreement.
Either party can change their address for notices by delivering written notice
of such change to the other party. A hand-delivered notice shall be effective
upon delivery; a notice sent by certified mail shall be effective three (3) days
after mailing; and a notice by overnight delivery service shall be effective as
of the date of delivery as confirmed by the delivery receipt.

§ 14.22 Counterparts. This Part 2 Agreement may be executed in one or more
counterparts, each of which shall be deemed an original binding on the parties
hereto.

List of Schedules and Exhibits

 

Exhibit A

Initial Schedule of Values

Exhibit B

Construction Schedule

Exhibit C

Form Partial Waiver and Subordination of Lien with Owner’s Supplement

Exhibit D

Form Payment Acknowledgement and Lien Waiver

Exhibit E

Not used

Exhibit F

Allowances

Exhibit G

Existing Design and Requirement Documents

Exhibit H

General Conditions Items

Exhibit I

Not used

Exhibit J

Not used

Exhibit K

Hourly Wages of Design/Builder’s, Architect’s and Engineer’s Personnel

Exhibit L

Landlord Rules, Regulations and Design Requirements

Exhibit M

Phase Drawing

 

32



--------------------------------------------------------------------------------

This Agreement entered into as of the day and year first written above.

 

OWNER     DESIGN/BUILDER Magenta Therapeutics, Inc.     The Richmond Group, Inc.
/s/ Christina Isacson     /s/ David Mello (signature)     (Signature) Christina
Isacson, Chief Business Officer     David Mello, Executive Vice President
Christina Isacson      

 

(Printed name and title)     (Printed name and title) /s/ Zoran Zdraveski      

 

(Signature)     Zoran Zdraveski, Chief Legal Officer      

 

(Printed name and title)    

 

33